21-22063-rdd   Doc 1-5   Filed 01/31/21 Entered 01/31/21 22:40:33   2019 Federal
                          Income Tax Return Pg 1 of 35
                  21-22063-rdd                 Doc 1-5        Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
                                                               Income Tax Return Pg 2 of 35
                                                       U.S. Partnership Declaration for an IRS e-file Return
           8453-PE                                                                                            OMB No. 1545-0123
    Form
                                                       I I
                                                         File electronically with the partnership's return. (Don't file paper copies.)
    Department of the Treasury
    Internal Revenue Service
                                                                 Go to www.irs.gov/Form8453PE for the latest information.
                                         For calendar year 2019, or tax year beginning                       , 2019, and ending                   , 20     .
                                                                                                                                                                   À¾µ½
    Name of partnership                                                                                                                           Employer identification number

    GREYLOCK CAPITAL ASSOCIATES, LLC                                                                                                               XX-XXXXXXX
      Part I        Return Information (whole dollars only)

     1                                                                        mmmmmmmmmmmmmmmm
           Gross receipts or sales less returns and allowances (Form 1065, line 1c)                                                                1

     2     Gross profit (Form 1065, line 3)             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                     2

     3     Ordinary business income (loss) (Form 1065, line 22)     mmmmmmmmmmmmmmmmmmmmmmmmmm                                                     3                799,154.
     4                                                                     mmmmmmmmmmmmmmmmmmm
           Net rental real estate income (loss) (Form 1065, Schedule K, line 2)                                                                    4

     5                                                                   mmmmmmmmmmmmmmmmmmmmm
           Other net rental income (loss) (Form 1065, Schedule K, line 3c)                                                                         5
     Part II        Declaration of Partner or Member (see instructions)
                    Be sure to keep a copy of the partnership's Return of Partnership Income.
    Under penalties of perjury, I declare that I'm a partner or member of the above partnership and that the information I've given my electronic return originator (ERO),
    transmitter, and/or intermediate service provider (ISP) and the amounts in Part I above agree with the amounts on the corresponding lines of the partnership's 2019 federal
    return of partnership income. To the best of my knowledge and belief, the partnership's return is true, correct, and complete. I consent to my ERO, transmitter, and/or ISP
    sending the partnership's return, this declaration, and accompanying schedules and statements to the IRS. I also consent to the IRS sending my ERO, transmitter, and/or
    ISP an acknowledgement of receipt of transmission and an indication of whether or not the partnership's return is accepted and, if rejected, the reason(s) for the rejection. If
    the processing of the partnership's return is delayed, I authorize the IRS to disclose to my ERO, transmitter, and/or ISP the reason(s) for the delay.




    Sign
    Here       M      Signature of partner or member                                        Date                    M   Title


     Part III       Declaration of Electronic Return Originator (ERO) and Paid Preparer (see instructions)
    I declare that I've reviewed the above partnership's return and that the entries on Form 8453-PE are complete and correct to the best of my knowledge. If I'm only a
    collector, I'm not responsible for reviewing the return and only declare that this form accurately reflects the data on the return. The partner or member will have signed this
    form before I submit the return. I'll give the partner or member a copy of all forms and information to be filed with the IRS, and I've followed all other requirements in Pub.
    3112, IRS e-file Application and Participation, and Pub. 4163, Modernized e-file (MeF) Information for Authorized IRS e-file Providers for Business Returns. If I'm also the
    Paid Preparer, under penalties of perjury, I declare that I've examined the above partnership's return and accompanying schedules and statements, and to the best of my
    knowledge and belief, they are true, correct, and complete. This Paid Preparer declaration is based on all information of which I've any knowledge.


    ERO's                                                                                 Date
                                    M
                                                                                                                 Check if             Check if           ERO's SSN or PTIN
                        ERO's                                                                                    also paid            self-
    Use                 signature                                                                                preparer        X    employed            P00657520
    Only                                               PRICEWATERHOUSECOOPERS LLP                                                     EIN                XX-XXXXXXX
                        Firm's name (or
                        yours if self-employed),
                        address, and ZIP code
                                                   M   300 MADISON AVENUE
                                                       NEW YORK             NY 10017
                                                                                                                                      Phone no.
                                                                                                                                                  646-471-3000
    Under penalties of perjury, I declare that I've examined the above partnership's return and accompanying schedules and statements, and to the best of my knowledge and
    belief, they are true, correct, and complete. This declaration is based on all information of which I've any knowledge.
                        Print/Type preparer's name                 Preparer's signature                   Date                        Check       if     PTIN
    Paid                                                                                                                              self-employed
    Preparer            Firm's name   I                                                                                         Firm's EIN
                                                                                                                                             I
    Use Only            Firm's address
                                       I                                                                                        Phone no.


    For Privacy Act and Paperwork Reduction Act Notice, see instructions.                                                                                  Form   8453-PE (2019)




    JSA

9P9422 1.000
                32770V              1585
                                                      21-22063-rdd                     Doc 1-5       Filed 01/31/21 Entered 01/31/21 22:40:33                                             2019 Federal
Form                                             1065                                                 Income Tax
                                                                                                 U.S. Return      Return Pg 3Income
                                                                                                              of Partnership  of 35                                                                    OMB No. 1545-0123

Department of the Treasury
Internal Revenue Service
                                                                          For calendar year 2019, or tax year beginning

                                                                                        I
                                                                                                                                                   , 2019, ending
                                                                                            Go to www.irs.gov/Form1065 for instructions and the latest information.
                                                                                                                                                                                  , 20     .
                                                                                                                                                                                                            À¾µ½
A Principal business activity                                                     Name of partnership                                                                                           D Employer identification number


INVESTING                                                                        GREYLOCK CAPITAL ASSOCIATES, LLC                                                                                     XX-XXXXXXX
B Principal product or service                                           Type        Number, street, and room or suite no. If a P.O. box, see instructions.                                     E Date business started

                                                                           or
INVESTMENTS
                                                                         Print
                                                                                 285 MADISON AVENUE, 24TH FLOOR                                                                                       01/01/2004
C Business code number                                                            City or town, state or province, country, and ZIP or foreign postal code                                      F Total assets
                                                                                                                                                                                                  (see instructions)

                                                 523900                          NEW YORK, NY                          10017                                                                      $         11,390,660.
G Check applicable boxes:                                                        (1)          Initial return    (2)        Final return (3)           Name change (4)             Address change (5)             Amended return
H Check accounting method: (1)                                                                Cash              (2)    X   Accrual           (3)            I
                                                                                                                                                      Other (specify)
    I
 J Check if Schedules C and M-3 are attached                                                         m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m Im m m m m m m m m m m 5m m m m m m m m I
   Number of Schedules K-1. Attach one for each person who was a partner at any time during the tax year


 K Check if Partnership: (1)                                                      Aggregated activities for section 465 at-risk purposes (2)                  Grouped activities for section 469 passive activity purposes
Caution: Include only trade or business income and expenses on lines 1a through 22 below. See instructions for more information.
                                                                          mmmmmmmmmmmmmmmmmmmmm
                                                                            1a
                                                                           mmmmmmmmmmmmmmmmmmmm
      1a Gross receipts or sales
                                                                            1b
                                                                                   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       b Returns and allowances
                                                                                                        1c
                                                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       c Balance. Subtract line 1b from line 1a
                                                                                                         2
                                                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      2 Cost of goods sold (attach Form 1125-A)
 Income




                                                                                                         3
                                                                                                                                                          mmmmmm
      3 Gross profit. Subtract line 2 from line 1c
                                                                                                         4
                                                                                                                            mmmmmmmmmmmmmmmm
      4 Ordinary income (loss) from other partnerships, estates, and trusts (attach statement)
                                                                                                         5
                                                                                                                               mmmmmmmmmmmmmmm
      5 Net farm profit (loss) (attach Schedule F (Form 1040 or 1040-SR))
                                                                                                         6
                                                                                   m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
      6 Net gain (loss) from Form 4797, Part II, line 17 (attach Form 4797)
      7 Other income (loss) (attach statement)                                SEE STATEMENT 1            7         11,480,621.
                                                                                                         8         11,480,621.
                                                                                                                                  mmmmmmmmmmmmmm
      8 Total income (loss). Combine lines 3 through 7
                                                                                                         9           3,287,280.
                                                                                mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      9 Salaries and wages (other than to partners) (less employment credits)
 Deductions (see instructions for limitations)




                                                                                                        10           2,262,500.
                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    10 Guaranteed payments to partners
                                                                                                        11               126,123.
                                                                   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    11 Repairs and maintenance
                                                                                                        12
                                                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    12 Bad debts
                                                                                                        13               937,104.
                                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    13 Rent
                                                                              SEE STATEMENT 1           14               372,550.
                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    14 Taxes and licenses
                                                                                                        15
                                                                                         mmmmmmmmm
    15 Interest (see instructions)
    16 a Depreciation (if required, attach Form 4562)                      16a              30,364.
                                                                                                       16c                30,364.
                                                                                                 mmmmmmmmmmmmmmmmmmmmmmmmm
       b Less depreciation reported on Form 1125-A and elsewhere on return 16b
                                                                                                        17
                                                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    17 Depletion (Do not deduct oil and gas depletion.)
                                                                                                        18
                                                                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    18 Retirement plans, etc.
                                                                                                        19               535,854.
                                                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    19 Employee benefit programs
                                                                              SEE STATEMENT 1           20           3,129,692.
                                                                                                                                                                   mmm
    20 Other deductions (attach statement)
                                                                                                        21         10,681,467.
                                                                                                                      mmmmmmmmmmmmmmmmmm
    21 Total deductions. Add the amounts shown in the far right column for lines 9 through 20
                                                                                                        22               799,154.
                                                                                                                                                                         m
    22 Ordinary business income (loss). Subtract line 21 from line 8
                                                                                                        23
                                                                                                                                                               mmmm
    23 Interest due under the look-back method - completed long-term contracts (attach Form 8697)
 Tax and Payment




                                                                                                        24
                                                                                                    mmmmmmmmmmmmmmmmmmmmmmmm
    24 Interest due under the look-back method - income forecast method (attach Form 8866)
                                                                                                        25
                                                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    25 BBA AAR imputed underpayment (see instructions)
                                                                                                        26
                                                                                         mmmmmmmmmmmmmmmmmmmmmmmmmmmm
    26 Other taxes (see instructions)
                                                                                                        27
                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    27 Total balance due. Add lines 23 through 26
                                                                                                        28
                                                                                                                               mmmmmmmmmmmmmmm
    28 Payment (see instructions)
                                                                                                        29
                                                                                                                            mmmmmmmmmmmmmmmm
    29 Amount owed. If line 28 is smaller than line 27, enter amount owed
    30 Overpayment. If line 28 is larger than line 27, enter overpayment                                30
                                                                Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge
                                                                and belief, it is true, correct, and complete. Declaration of preparer (other than partner or limited liability company member) is based on all information of
Sign                                                            which preparer has any knowledge.
                                                                                                                                                                                                 May the IRS discuss this return with
                                                                                                                                                                                                 the preparer shown below? See
Here
                                                                 M     Signature of partner or limited liability company member                               M     Date
                                                                                                                                                                                                 instructions.
                                                                                                                                                                                                                 X     Yes         No

                                                                Print/Type preparer's name                            Preparer's signature                                 Date                                 PTIN
                                                                                                                                                                                               Check       if
Paid                                                            JASON M BAKER                                                                                                                  self-employed P00657520
Preparer                                                        Firm's name      I          PRICEWATERHOUSECOOPERS LLP                                                                         Firm's EIN   I
                                                                                                                                                                                                            XX-XXXXXXX
Use Only                                                        Firm's address   I          300 MADISON AVENUE
                                                                                            NEW YORK, NY 10017
                                                                                                                                                                                               Phone no.
                                                                                                                                                                                                646-471-3000
For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                                  Form 1065 (2019)
JSA                                              9P1010 1.000
                                                     32770V               1585
               21-22063-rdd                Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
                                                    Income Tax Return Pg 4 of 35
                                     Application for Automatic Extension of Time To File Certain
Form    »´´¸                           Business Income Tax, Information, and Other Returns
                                                                   I
                                                                                                  OMB No. 1545-0233
(Rev. December 2018)

                                                  I
                                                                     File a separate application for each return.
Department of the Treasury
Internal Revenue Service                              Go to www.irs.gov/Form7004 for instructions and the latest information.
                     Name                                                                                                                             Identifying number
                                GREYLOCK CAPITAL ASSOCIATES, LLC
Print                                                                                                                                                         XX-XXXXXXX
                     Number, street, and room or suite no. (If P.O. box, see instructions.)
or
                       285 MADISON AVENUE, 24TH FLOOR
Type                 City, town, state, and ZIP code (If a foreign address, enter city, province or state, and country (follow the country’s practice for entering postal code).)

                       NEW YORK, NY                      10017
Note: File request for extension by the due date of the return. See instructions before completing this form.
Part I       Automatic Extension for Certain Business Income Tax, Information, and Other Returns. See instructions.
   1    Enter the form code for the return listed below that this application is for                         mmmmmmmmmmmmmmmmmmmmmmmmmmm0                                           9
Application                                               Form          Application                                                                                        Form
Is For:                                                   Code          Is For:                                                                                            Code
Form 706-GS(D)                                                                01              Form 1120-ND (section 4951 taxes)                                              20
Form 706-GS(T)                                                                02              Form 1120-PC                                                                   21
Form 1041 (bankruptcy estate only)                                            03              Form 1120-POL                                                                  22
Form 1041 (estate other than a bankruptcy estate)                             04              Form 1120-REIT                                                                 23
Form 1041 (trust)                                                             05              Form 1120-RIC                                                                  24
Form 1041-N                                                                   06              Form 1120S                                                                     25
Form 1041-QFT                                                                 07              Form 1120-SF                                                                   26
Form 1042                                                                     08              Form 3520-A                                                                    27
Form 1065                                                                     09              Form 8612                                                                      28
Form 1066                                                                     11              Form 8613                                                                      29
Form 1120                                                                     12              Form 8725                                                                      30
Form 1120-C                                                                   34              Form 8804                                                                      31
Form 1120-F                                                                   15              Form 8831                                                                      32
Form 1120-FSC                                                                 16              Form 8876                                                                      33
Form 1120-H                                                                   17              Form 8924                                                                      35
Form 1120-L                                                                   18              Form 8928                                                                      36
Form 1120-ND                                                                  19
Part II         All Filers Must Complete This Part
  2      If the organization is a foreign corporation that does not have an office or place of business in the United States,
         check here      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
  3      If the organization is a corporation and is the common parent of a group that intends to file a consolidated return,
         check here      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
         If checked, attach a statement listing the name, address, and employer identification number (EIN) for each member
         covered by this application.
  4      If the organization is a corporation or partnership that qualifies under Regulations section 1.6081-5, check here                                       mmI
  5a     The application is for calendar year 20 19 , or tax year beginning                  , 20      , and ending                   , 20
    b    Short tax year. If this tax year is less than 12 months, check the reason:          Initial return         Final return
               Change in accounting period             Consolidated return to be filed       Other (See instructions - attach explanation)

  6      Tentative total tax      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                       6                          NONE

  7                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmm
         Total payments and credits. See instructions                                                                                                7                          NONE
  8                                                     mmmmmmmmmmmmmmmmmmmmmm
         Balance due. Subtract line 7 from line 6. See instructions                                                                                  8                          NONE
For Privacy Act and Paperwork Reduction Act Notice, see separate instructions.                                                                           Form   7004     (Rev. 12-2018)




JSA

9X0915 1.000


            32770V              1585
               21-22063-rdd         Doc 1-5
                                   Filed 01/31/21 Entered 01/31/21 22:40:33                                                 2019 Federal
                                    Income Tax Return Pg 5 of 35
Form 1065 (2019)    GREYLOCK CAPITAL ASSOCIATES, LLC                                                                         XX-XXXXXXX              Page    2
Schedule B         Other Information
 1  What type of entity is filing this return? Check the applicable box:                                                                       Yes No
     a    Domestic general partnership                 b       Domestic limited partnership
     c X Domestic limited liability company            d       Domestic limited liability partnership
     e    Foreign partnership
 2 At the end of the tax year:
                                                       f       Other   I
  a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-
    exempt organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit,
    loss, or capital of the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule
    B-1, Information on Partners Owning 50% or More of the Partnership         mmmmmmmmmmmmmmmmmmmmmmmmmmm                                               X
  b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
    the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information
    on Partners Owning 50% or More of the Partnership        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                X
 3 At the end of the tax year, did the partnership:
  a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of

                                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    stock entitled to vote of any foreign or domestic corporation? For rules of constructive ownership, see instructions.
    If "Yes," complete (i) through (iv) below                                                                                                            X
                          (i) Name of Corporation                       (ii) Employer Identification          (iii) Country of       (iv) Percentage
                                                                              Number (if any)                 Incorporation        Owned in Voting Stock




     b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss,

                                                                                                                                   mmmm
       or capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial
       interest of a trust? For rules of constructive ownership, see instructions. If "Yes," complete (i) through (v) below                      X
                                                                  (ii) Employer                                                         (v) Maximum
                         (i) Name of Entity                                                (iii) Type of         (iv) Country of
                                                                  Identification                                                    Percentage Owned in
                                                                 Number (if any)                Entity            Organization      Profit, Loss, or Capital
SEE STATEMENT 2



 4   Does the partnership satisfy all four of the following conditions?                                                                        Yes No
   a The partnership's total receipts for the tax year were less than $250,000.
   b The partnership's total assets at the end of the tax year were less than $1 million.
   c Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including
     extensions) for the partnership return.
   d The partnership is not filing and is not required to file Schedule M-3  mmmmmmmmmmmmmmmmmmmmmmmmmmmm
     If "Yes," the partnership is not required to complete Schedules L, M-1, and M-2; item F on page 1 of Form 1065;
                                                                                                                                                         X
     or item L on Schedule K-1.
 5                                                                        mmmmmmmmmmmmmmmmmmmmm
     Is this partnership a publicly traded partnership, as defined in section 469(k)(2)?                                                                 X
 6   During the tax year, did the partnership have any debt that was canceled, was forgiven, or had the terms modified
     so as to reduce the principal amount of the debt?   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                          X
 7   Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide

 8
     information on any reportable transaction?       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
     At any time during calendar year 2019, did the partnership have an interest in or a signature or other authority over
                                                                                                                                                         X
     a financial account in a foreign country (such as a bank account, securities account, or other financial account)?
     See instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and

 9
     Financial Accounts (FBAR). If "Yes," enter the name of the foreign country.       I
     At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or
                                                                                                                                                         X
     transferor to, a foreign trust? If "Yes," the partnership may have to file Form 3520, Annual Return To Report
     Transactions W ith Foreign Trusts and Receipt of Certain Foreign Gifts. See instructions              mmmmmmmmmmmmmmmmm                             X
10 a Is the partnership making, or had it previously made (and not revoked), a section 754 election?
     See instructions for details regarding a section 754 election.
                                                                                                               mmmmmmmmmmmmm                             X
   b Did the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? If "Yes,"
     attach a statement showing the computation and allocation of the basis adjustment. See instructions                   mmmmmmmmm                     X
                                                                                                                                     Form   1065      (2019)
JSA
9P1020 1.000
           32770V         1585
               21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33                                           2019 Federal
Form 1065 (2019)    GREYLOCK CAPITALIncome   Tax Return
                                       ASSOCIATES,    LLCPg 6 of 35                                                    XX-XXXXXXX              Page   3
Schedule B           Other Information (continued)
                                                                                                                                         Yes    No
   c Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b) because of a
     substantial built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined under section

     instructions       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
     734(d))? If "Yes," attach a statement showing the computation and allocation of the basis adjustment. See
                                                                                                                                                 X
 11 Check this box if, during the current or prior tax year, the partnership distributed any property received in a like-
     kind exchange or contributed such property to another entity (other than disregarded entities wholly owned by the
     partnership throughout the tax year)          m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mI
 12 At any time during the tax year, did the partnership distribute to any partner a tenancy-in-common or other
     undivided interest in partnership property?         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                              X
 13    If the partnership is required to file Form 8858, Information Return of U.S. Persons W ith Respect To Foreign

                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
       Disregarded Entities (FDEs) and Foreign Branches (FBs), enter the number of Forms 8858 attached. See
       instructions                                                                            1
 14  Does the partnership have any foreign partners? If "Yes," enter the number of Forms 8805, Foreign Partner's
     Information Statement of Section 1446 W ithholding Tax, filed for this partnership       I                                                  X
                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
 15 Enter the number of Forms 8865, Return of U.S. Persons W ith Respect to Certain Foreign Partnerships, attached
     to this return
                                                                                                                mmmmmmmmmmm               X
                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 16a Did you make any payments in 2019 that would require you to file Form(s) 1099? See instructions
   b If "Yes," did you or will you file required Form(s) 1099?                                                                            X
                                   mmmmmmmmmmmmmmmmmmmmmmmmmI
 17 Enter the number of Forms 5471, Information Return of U.S. Persons W ith Respect To Certain Foreign
     Corporations, attached to this return
 18 Enter the number of partners that are foreign governments under section 892           mmI
 19 During the partnership's tax year, did the partnership make any payments that would require it to file Form 1042
     and 1042-S under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474)?               mmmmmmmm                   X
                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 20 Was the partnership a specified domestic entity required to file Form 8938 for the tax year? See the Instructions
     for Form 8938                                                                                                                               X
 21 Is the partnership a section 721(c) partnership, as defined in Regulations section 1.721(c)-1T(b)(14)?        mmmmmmmmmm                     X
 22 During the tax year, did the partnership pay or accrue any interest or royalty for which the deduction is not allowed
                                    m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm m m m m m m m m m m m m m m m m m m m m m m
     under section 267A? See instructions                                                                                                        X
     If "Yes," enter the total amount of the disallowed deductions                         $I
                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 23 Did the partnership have an election under section 163(j) for any real property trade or business or any farming
     business in effect during the tax year? See instructions                                                                                    X
 24 Does the partnership satisfy one or more of the following? See instructions      mmmmmmmmmmmmmmmmmmmmmmmm                                    X
   a The partnership owns a pass-through entity with current, or prior year carryover, excess business interest
     expense.
   b The partnership's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years
     preceding the current tax year are more than $26 million and the partnership has business interest.
   c The partnership is a tax shelter (see instructions) and the partnership has business interest expense.
     If "Yes" to any, complete and attach Form 8990.
 25 Is the partnership electing out of the centralized partnership audit regime under section 6221(b)? See instructions.                         X

                mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
     If "Yes," the partnership must complete Schedule B-2 (Form 1065). Enter the total from Schedule B-2, Part III,
     line 3
     If "No," complete Designation of Partnership Representative below.
Designation of Partnership Representative (see instructions)
Enter below the information for the partnership representative (PR) for the tax year covered by this return.
Name of PR     I AJATA285
                       MEDIRATTA
U.S. address of PR
                    M NEW MADISON AVENUE,
                          YORK, NY 10017
                                                                       24TH FLOOR              U.S. phone number of
                                                                                               PR                      M (212)         808-1811
If the PR is an entity, name of the designated individual for the PR   I
U.S. address of
designated individual   M   285 MADISON AVENUE, 24TH FLOOR
                            NEW YORK, NY 10017                                                             M (212) 808-1811
                                                                                               U.S. phone number of
                                                                                               designated individual
                                                                                                mmmmmmmmmmmmmmmmmmmm    X
 26
       If "Yes," enter the amount from Form 8996, line 14              mmmmmmmmmmmmmmm I
       Is the partnership attaching Form 8996 to certify as a Qualified Opportunity Fund?
                                                                                          $
 27
                                                                                    mmmmI
       Enter the number of foreign partners subject to section 864(c)(8) as a result of transferring all or a portion of an
       interest in the partnership or of receiving a distribution from the partnership
 28
       disclosure requirements of Regulations section 1.707-8?            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       At any time during the tax year, were there any transfers between the partnership and its partners subject to the
                                                                                                                                                 X
                                                                                                                                Form    1065 (2019)


JSA
9P1036 1.000
           32770V           1585
                            21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33                                                                            2019 Federal
Form 1065 (2019)                 GREYLOCK CAPITALIncome   Tax Return
                                                    ASSOCIATES,    LLCPg 7 of 35                                                                                     XX-XXXXXXX                Page 4
Schedule K                            Partners' Distributive Share Items                                                                                                      Total amount
                           1
                           2
                               Ordinary business income (loss) (page 1, line 22)
                               Net rental real estate income (loss) (attach Form 8825)
                                                                                         m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm       1
                                                                                                                                                                       2
                                                                                                                                                                                   799,154.
                           3a  Other gross rental income (loss)     mmmmmmmmmmmmmmmmmmm                3a
                             b Expenses from other rental activities (attach statement)              mmmmmm
                                                                                                       3b
                             c Other net rental income (loss). Subtract line 3b from line 3a               mmmmmmmmmmmmmmmmmmm                                        3c
                           4                                            1,633,086. b Capital 4b
                                                               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                               Guaranteed payments: a Services 4a
   Income (Loss)




                               c Total. Add lines 4a and 4b               STMT 3                                                                                      4c        1,633,086.
                           5 Interest income    m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m 3m m m m
                                                                                                 SEE STATEMENT                                                        5           410,345.
                           6 Dividends and dividend equivalents: a Ordinary dividends                mmmmmmmmmmmmmmmmmmmmm                                            6a           27,528.
                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                               b Qualified dividends 6b                         c Dividend equivalents 6c
                           7 Royalties                                                                                                                                7

                                                                                                                    m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                           8 Net short-term capital gain (loss) (attach Schedule D (Form 1065))                                                                       8            288,304.
                           9 a Net long-term capital gain (loss) (attach Schedule D (Form 1065))                                                                      9a               612.
                             b Collectibles (28%) gain (loss)  mmmmmmmmmmmmmmmmmmmmm                   9b
                             c Unrecaptured section 1250 gain (attach statement)               mmmmmmmm9c
                          10 Net section 1231 gain (loss) (attach Form 4797)             mmmmmmmmmmmmmmmmmmmmmmmmm                                                    10

                          12     Section 179 deduction (attach Form 4562)
                                                                                 Im m m m m m m m m m m m m m m m m m m m m m m m m m m m
                          11 Other income (loss) (see instructions) Type SEE STATEMENT 3                                                                              11
                                                                                                                                                                      12
                                                                                                                                                                                   -10,522.
                                                                                                                                                                                     1,034.
                                              m m m m m m m m m m m m m m m m m m m m m m m m m m SEE         m m m m m m m m m m m m m m 3m m m m
    Deductions




                          13 a   Contributions                                                                                                                       13a             6,582.
                             b   Investment interest expense   m m m m m m m m m m m m m m m m m m m m m m STATEMENT      mmmmmmmmmmmmmm                             13b            11,898.
                             c
                             d
                                 Section 59(e)(2) expenditures:    (1) Type
                                 Other deductions (see instructions) Type
                                                                                  IISEE STATEMENT 3                                         (2) Amount         I     13c(2)

                                                                                                                                                                     13d          238,455.
                                                                                mmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                   2,432,240.
 Employ-




                          14 a Net earnings (loss) from self-employment                                                                                              14a

                                                        m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                   m m  m  m m m
  ment
  Self-




                             b Gross farming or fishing income                                                                                                       14b
                             c Gross nonfarm income                                                                                                                  14c      11,480,621.
                                                                                    mmmmmmmmmmmmmmmmmmmmmmmmmmm                                                      15a
                                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                          15 a   Low-income housing credit (section 42(j)(5))
                                                                                                                                                                     15b
                                                                                                                                                           mmm
                             b   Low-income housing credit (other)
   Credits




                             c   Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable)                                        15c
                             d   Other rental real estate credits (see instructions) Type            I                                                               15d
                             e
                             f
                                 Other rental credits (see instructions) Type
                                 Other credits (see instructions) Type     I OC     I                                                                                15e
                                                                                                                                                                     15f
                          16 a
                             b
                                 Name of country or U.S. possession
                                 Gross income from all sources
                                                                        I
                                                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                 16b
                             c   Gross income sourced at partner level      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                          16c

                                                                                                                             mmmmmmmmmmmI
                                 Foreign gross income sourced at partnership level
   Foreign Transactions




                            d    Reserved for future use I                          e Foreign branch category                                                        16e
                            f                   I
                                 Passive category       408,691. g General category
                                 Deductions allocated and apportioned at partner level
                                                                                      I              h Other (attach statement)                                I     16h

                             i   Interest expenseI                                       j Other           mmmmmmmmmmmmmmmmmI                                        16j

                                                                                                                             mmmmmmmmmmmI
                                 Deductions allocated and apportioned at partnership level to foreign source income
                            k    Reserved for future use I                          l Foreign branch category                                                        16l
                            m                   I
                                 Passive category                n General category     I                                 m  m
                                                                                           378,075. o Other (attach statement)

                                                                                                                                m  m  m  m  m  m  m  m  m  m  mIm    16o
                            p
                            q
                                 Total foreign taxes (check one):  I      Paid      X
                                 Reduction in taxes available for credit (attach statement)
                                                                                            Accrued
                                                                                                     mmmmmmmmmmmmmmmmmmmmm
                                                                                                                                                                     16p
                                                                                                                                                                     16q
                                                                                                                                                                                    18,645.
                            r    Other foreign tax information (attach statement)
                          17 a   Post-1986 depreciation adjustment       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                            17a
                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
Minimum Tax
(AMT) Items
 Alternative




                             b   Adjusted gain or loss                                                                                                               17b
                             c
                             d
                                 Depletion (other than oil and gas)   m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 Oil, gas, and geothermal properties - gross income
                                                                                                                                                                     17c
                                                                                                                                                                     17d


                                                                         m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                             e   Oil, gas, and geothermal properties - deductions                                                                                    17e
                             f   Other AMT items (attach statement)                                                                                                  17f
                                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                   18a
                                                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                          18 a   Tax-exempt interest income
    Other Information




                                                                                                                                                                     18b
                                                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                             b   Other tax-exempt income
                                                                                                                                                                     18c             8,147.
                                                                                      mmmmmmmmmmmmmmmmmmmmmmmmmm
                             c   Nondeductible expenses
                          19 a                                                                                                                                       19a            22,708.
                                                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                 Distributions of cash and marketable securities
                             b                                                                                                                                       19b
                                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                 Distributions of other property
                          20 a   Investment income                                                                                                                   20a           427,351.
                             b
                             c
                                 Investment expenses  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                 Other items and amounts (attach statement)
                                                                                                                                                                     20b            30,369.
JSA
9P1030 1.000                                                                                                                                                                     Form   1065   (2019)
                           32770V           1585
               21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33                                                                 2019 Federal
Form 1065 (2019)    GREYLOCK CAPITALIncome   Tax Return
                                       ASSOCIATES,    LLCPg 8 of 35                                                                          XX-XXXXXXX            Page   5
Analysis of Net Income (Loss)
 1
        Schedule K, lines 12 through 13d, and 16p               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
                                                                                                                                         1          2,871,893.
 2      Analysis by                     (i) Corporate         (ii) Individual     (iii) Individual      (iv) Partnership           (v) Exempt              (vi)
        partner type:                                             (active)            (passive)                                    Organization       Nominee/Other

     a General partners                                           2,871,893.
     b Limited partners
Schedule L             Balance Sheets per Books                               Beginning of tax year                                      End of tax year
                                Assets                                      (a)                   (b)                              (c)                      (d)
               mmmmmmmmmmmmmmmmmmmmm                                                          1,508,495.                                            2,408,371.
                                        mmmmmm
 1      Cash


                              mmmmmmmmmm
 2a Trade notes and accounts receivable


                  mmmmmmmmmmmmmmmmmm
     b Less allowance for bad debts


                             mmmmmmmmmm
 3      Inventories


                       mmmmmmmmmmmmm
 4      U.S. government obligations


                                             mmmmm
 5      Tax-exempt securities
 6      Other current assets (attach statement)                      STMT 5                   2,672,540.                                            5,096,933.

                                 mmmmmmmmm
 7a Loans to partners (or persons related to partners)


                                          mmmmmm
     b Mortgage and real estate loans
        Other investments (attach statement)                         STMT 5                   7,690,962.                                            2,436,186.
                                            mmmmm
 8
 9a Buildings and other depreciable assets
                                mmmmmmmmm
                     mmmmmmmmmmmmmmm
     b Less accumulated depreciation


                            mmmmmmmmmm
10 a Depletable assets


                                mmmmmmmmm
     b Less accumulated depletion


                                       mmmmmmm
11      Land (net of any amortization)


                                 mmmmmmmmm
12 a Intangible assets (amortizable only)


                                  mmmmmmmm
     b Less accumulated amortization
                                                                     STMT 5                  1,563,957.                                            1,449,170.
                  mmmmmmmmmmmmmmmmmm
13      Other assets (attach statement)
14      Total assets                                                                        13,435,954.                                           11,390,660.

                     mmmmmmmmmmmmmmm
                       Liabilities and Capital

                                                      mm
15      Accounts payable
16
                                                  mmm
        Mortgages, notes, bonds payable in less than 1 year
                                                                     STMT 5                   3,831,948.                                            4,459,194.
                       mmmmmmmmmmmmm
17      Other current liabilities (attach statement)


                                                      mm
18      All nonrecourse loans


                                                      mm
19 a Loans from partners (or persons related to partners)


                                     mmmmmmm
     b Mortgages, notes, bonds payable in 1 year or more
                                                                     STMT 5                    326,651.                                              455,594.
                         mm mm mm mm mm mm mm mm mm mm mm
20      Other liabilities (attach statement)
21      Partners' capital accounts                                                           9,277,355.                                            6,475,872.
22      Total liabilities and capital                                                       13,435,954.                                           11,390,660.
Schedule M-1                  Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                              Note: The partnership may be required to file Schedule M-3. See instructions.
 1     Net income (loss) per books      mmmmmmm                 1,287,642. 6              Income recorded on books this year not included
                                                                                          on Schedule K, lines 1 through 11 (itemize):
 2     Income included on Schedule K, lines 1, 2, 3c,
       5, 6a, 7, 8, 9a, 10, and 11, not recorded on                                    a Tax-exempt interest $
       books this year (itemize):
 3     Guaranteed payments (other than                                                7   Deductions included on Schedule K, lines


 4
       health insurance)    mmmmmmmmmmmm
       Expenses recorded on books this year
                                                                1,425,000.                1 through 13d, and 16p, not charged
                                                                                          against book income this year (itemize):
       not included on Schedule K, lines 1                                             a Depreciation $
       through 13d, and 16p (itemize):
     a Depreciation $
     b Travel and entertainment $
        SEE STATEMENT 6                                           159,251. 9
                                                                                      8   Add lines 6 and 7    mmmmmmmmmmmmm
 5     Add lines 1 through 4        mmmmmmmmm                   2,871,893.                                                mm
                                                                                          Income (loss) (Analysis of Net Income
                                                                                          (Loss), line 1). Subtract line 8 from line 5              2,871,893.
Schedule M-2                  Analysis of Partners' Capital Accounts
                                       mmmmmm                   9,277,355. 6                                     mmmmmmmmmmm                                22,708.
                                       mmmmmm
 1      Balance at beginning of year                                                      Distributions: a Cash
                                                                                                                   mmmmmmmmm
                                        mmmmm
 2      Capital contributed: a Cash                                                                        b Property


                                       mmmmmm
                                b Property                                            7   Other decreases (itemize):
                                                               1,287,642.                                                                           4,089,125.
                                                                                                               mmmmmmmmmmmmm
 3      Net income (loss) per books
                                                                  22,708. 8                                                                         4,111,833.
                                    mmmmmmmmm
 4      Other increases (itemize):                                                        Add lines 6 and 7
 5      Add lines 1 through 4                                 10,587,705. 9               Balance at end of year. Subtract line 8 from line 5       6,475,872.
                                                                                                                                                     Form   1065   (2019)
JSA
9P1035 1.000 32770V             1585
               21-22063-rdd          Doc 1-5         Filed 01/31/21 Entered 01/31/21 22:40:33                                     2019 Federal
                                                      Income Tax Return Pg 9 of 35
SCHEDULE D                                                                                                                                   OMB No. 1545-0123
(Form 1065)                                              Capital Gains and Losses

Department of the Treasury               II                 I
                                                           Attach to Form 1065 or Form 8865.
                                           Use Form 8949 to list your transactions for lines 1b, 2, 3, 8b, 9, and 10.                           À¾µ½
Internal Revenue Service                        Go to www.irs.gov/Form1065 for instructions and the latest information.
Name of partnership                                                                                                       Employer identification number


                         GREYLOCK CAPITAL ASSOCIATES, LLC                                                                  XX-XXXXXXX
Did the partnership dispose of any investment(s) in a qualified opportunity fund during the tax year?
If "Yes," attach Form 8949 and see its instructions for additional requirements for reporting your gain or loss.
                                                                                                                          mmmmmmmI                Yes       X No

Part I Short-Term Capital Gains and Losses - Generally Assets Held One Year or Less (see instructions)
See instructions for how to figure the amounts to enter on the                                                                 (g)              (h) Gain or (loss)
                                                                              (d)                     (e)                 Adjustments          Subtract column (e)
lines below.                                                               Proceeds                  Cost             to gain or loss from    from column (d) and
This form may be easier to complete if you round off cents to            (sales price)         (or other basis)      Form(s) 8949, Part I,   combine the result with
whole dollars.                                                                                                         line 2, column (g)           column (g)

  1a Totals for all short-term transactions reported on Form
        1099-B for which basis was reported to the IRS and for
        which you have no adjustments (see instructions).

                                          mm
        However, if you choose to report all these transactions
        on Form 8949, leave this line blank and go to line 1b


                        mmmmmmmmmmmmmmmmmmmm
  1b Totals for all transactions reported on Form(s) 8949 with
        Box A checked


                        mmmmmmmmmmmmmmmmmmmm
  2 Totals for all transactions reported on Form(s) 8949 with
        Box B checked


                        mmmmmmmmmmmmmmmmmmmm
  3 Totals for all transactions reported on Form(s) 8949 with
        Box C checked


                                                                          mmmmmmmmmmmmmmm
      4 Short-term capital gain from installment sales from Form 6252, line 26 or 37                                                    4

                                                                        mmmmmmmmmmmmmmmm
      5 Short-term capital gain or (loss) from like-kind exchanges from Form 8824                                                       5

                                                                 mmmmmmmmmmmmmmmmmmmmm
      6 Partnership's share of net short-term capital gain (loss), including specially allocated short-term
        capital gains (losses), from other partnerships, estates, and trusts                                                            6             288,304.
      7 Net short-term capital gain or (loss). Combine lines 1a through 6 in column (h). Enter here and
                                                                              mmmmmmmmmmmm
        on Form 1065, Schedule K, line 8 or 11; or Form 8865, Schedule K, line 8 or 11
            Long-Term Capital Gains and Losses - Generally Assets Held More Than One Year (see instructions)
                                                                                                                                        7             288,304.
Part II
See instructions for how to figure the amounts to enter on the                                                                (g)               (h) Gain or (loss)
                                                                              (d)                     (e)                Adjustments           Subtract column (e)
lines below.                                                               Proceeds                  Cost            to gain or loss from     from column (d) and
This form may be easier to complete if you round off cents to            (sales price)         (or other basis)     Form(s) 8949, Part II,   combine the result with
whole dollars.                                                                                                        line 2, column (g)            column (g)

  8a Totals for all long-term transactions reported on Form
        1099-B for which basis was reported to the IRS and for
        which you have no adjustments (see instructions).

                                          mm
        However, if you choose to report all these transactions
        on Form 8949, leave this line blank and go to line 8b


                        mmmmmmmmmmmmmmmmmmmm
  8b Totals for all transactions reported on Form(s) 8949 with
        Box D checked


                        mmmmmmmmmmmmmmmmmmmm
  9 Totals for all transactions reported on Form(s) 8949 with
        Box E checked


                        mmmmmmmmmmmmmmmmmmmm
 10 Totals for all transactions reported on Form(s) 8949 with
        Box F checked
                                                                              mmmmmmmmmmmmmmm
      11 Long-term capital gain from installment sales from Form 6252, line 26 or 37                                                   11
                                                                             mmmmmmmmmmmmmmmm
      12 Long-term capital gain or (loss) from like-kind exchanges from Form 8824                                                      12
      13 Partnership's share of net long-term capital gain (loss), including specially allocated long-term
                                                                        mmmmmmmmmmmmmmmmmmmmm
         capital gains (losses), from other partnerships, estates, and trusts                                                          13                     612.
      14 Capital gain distributions (see instructions)      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      15 Net long-term capital gain or (loss). Combine lines 8a through 14 in column (h). Enter here and
                                                                                                                                       14



For Paperwork Reduction Act Notice, see the Instructions for Form 1065.
                                                                                  mmmmmmmmmmm
         on Form 1065, Schedule K, line 9a or 11; or Form 8865, Schedule K, line 9a or 11                                              15                     612.
                                                                                                                                      Schedule D (Form 1065) 2019


JSA

9X1049 2.000
         32770V         1585
               21-22063-rdd                 Doc 1-5         Filed 01/31/21 Entered 01/31/21 22:40:33                                    2019 Federal
                                                            Income Tax Return Pg 10 of 35
SCHEDULE B-1                                       Information on Partners Owning 50% or
(Form 1065)
                                                          More of the Partnership
                                                                      I
(Rev. August 2019)                                                                                                                               OMB No. 1545-0123


                                                   I
Department of the Treasury                                             Attach to Form 1065.
Internal Revenue Service                               Go to www.irs.gov/Form1065 for the latest information.
Name of partnership                                                                                                       Employer identification number (EIN)

                      GREYLOCK CAPITAL ASSOCIATES, LLC                                                                                   XX-XXXXXXX
 Part I        Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 2a (Question 3a for
               2009 through 2017))
Complete columns (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a
partnership), trust, tax-exempt organization, or any foreign government that owns, directly or indirectly, an interest of 50% or more in
the profit, loss, or capital of the partnership (see instructions).
                                                                                                                                                      (v) Maximum
                                                                     (ii) Employer                                              (iv)
                       (i) Name of Entity                                                  (iii) Type of Entity                                    Percentage Owned
                                                                 Identification Number                                 Country of Organization
                                                                         (if any)                                                                    in Profit, Loss,
                                                                                                                                                        or Capital




 Part II       Individuals or Estates Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 2b
               (Question 3b for 2009 through 2017))
Complete columns (i) through (iv) below for any individual or estate that owns, directly or indirectly, an interest of 50% or more in the
profit, loss, or capital of the partnership (see instructions).
                                                                                                                                                     (iv) Maximum
                                                                 (ii) Identifying Number                                                          Percentage Owned in
                (i) Name of Individual or Estate                                            (iii) Country of Citizenship (see instructions)
                                                                          (if any)                                                                     Profit, Loss,
                                                                                                                                                        or Capital


WILLEM J. HUMES                                                              -9071                                  US                                  64.410




For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                                          Schedule B-1 (Form 1065) (Rev. 8-2019)




JSA

9P1038 2.000
            32770V             1585
                 21-22063-rdd             Doc 1-5         Filed 01/31/21 Entered 01/31/21 22:40:33                             2019 Federal
                                                          Income Tax Return Pg 11 of 35
   SCHEDULE M-3                                     Net Income (Loss) Reconciliation                                                     OMB No. 1545-0123
   (Form 1065)
                                                         for Certain Partnerships
   Department of the Treasury
   Internal Revenue Service
                                           I                         IAttach to Form 1065.
                                               Go to www.irs.gov/Form1065 for instructions and the latest information.
                                                                                                                                             À¾µ½
   Name of partnership                                                                                                   Employer identification number

                            GREYLOCK CAPITAL ASSOCIATES, LLC                                                                    XX-XXXXXXX
   This Schedule M-3 is being filed because (check all that apply):
    A     X    The amount of the partnership's total assets at the end of the tax year is equal to $10 million or more.
    B     X    The amount of the partnership's adjusted total assets for the tax year is equal to $10 million or more. If box B is checked,
               enter the amount of adjusted total assets for the tax year           15,502,493..
    C          The amount of total receipts for the tax year is equal to $35 million or more. If box C is checked, enter the total receipts for
               the tax year                                .
    D          An entity that is a reportable entity partner with respect to the partnership owns or is deemed to own an interest of 50% or
               more in the partnership's capital, profit, or loss on any day during the tax year of the partnership.
                       Name of Reportable Entity Partner                           Identifying Number           Maximum Percentage Owned or
                                                                                                                      Deemed Owned




    E            Voluntary Filer.
     Part I          Financial Information and Net Income (Loss) Reconciliation
    1a Did the partnership file SEC Form 10-K for its income statement period ending with or within this tax year?
              Yes. Skip lines 1b and 1c and complete lines 2 through 11 with respect to that SEC Form 10-K.
         X No. Go to line 1b. See instructions if multiple non-tax-basis income statements are prepared.
      b Did the partnership prepare a certified audited non-tax-basis income statement for that period?
              Yes. Skip line 1c and complete lines 2 through 11 with respect to that income statement.
         X No. Go to line 1c.
      c Did the partnership prepare a non-tax-basis income statement for that period?
         X Yes. Complete lines 2 through 11 with respect to that income statement.
              No. Skip lines 2 through 3b and enter the partnership's net income (loss) per its books and records on line 4a.
    2 Enter the income statement period: Beginning 01/01/2019                             Ending 12/31/2019
    3a Has the partnership's income statement been restated for the income statement period on line 2?
              Yes. (If "Yes," attach a statement and the amount of each item restated.)
         X No.
      b Has the partnership's income statement been restated for any of the five income statement periods immediately preceding the period on line 2?
              Yes. (If "Yes," attach a statement and the amount of each item restated.)
         X No.
    4a Worldwide consolidated net income (loss) from income statement source identified in Part I, line 1 4a                          1,287,642.
      b Indicate accounting standard used for line 4a (see instructions).
        1    X GAAP                   2         IFRS                      3           Section 704(b)
        4          Tax-basis          5         Other (Specify)        I
                                                           mmmmmmmmmmmmmmmmmm                                           5a (                              )
                                                                                        mmm
    5a Net income from nonincludible foreign entities (attach statement)
                                                                                                                        5b
                                                         mmmmmmmmmmmmmmmmmmmm
     b Net loss from nonincludible foreign entities (attach statement and enter as a positive amount)
                                                                                                                        6a (                              )
                                                                                  mmmmm
    6a Net income from nonincludible U.S. entities (attach statement)
                                                                                                                        6b
                                                                mmmmmmmmmmmmmm
     b Net loss from nonincludible U.S. entities (attach statement and enter as a positive amount)
                                                                                                                        7a
                                                             mmmmmmmmmmmmmmmm
    7 a Net income (loss) of other foreign disregarded entities (attach statement)
      b Net income (loss) of other U.S. disregarded entities (attach statement)                                         7b

                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    8 Adjustment to eliminations of transactions between includible entities and nonincludible entities

                                                                      mmmmmmmmmmm
        (attach statement)                                                                                               8

                                                              m m m m m m m m m m m mm mm mm mm
    9 Adjustment to reconcile income statement period to tax year (attach statement)                                     9
   10 Other adjustments to reconcile to amount on line 11 (attach statement)                                            10
   11 Net income (loss) per income statement of the partnership. Combine lines 4a through 10                            11            1,287,642.
        Note: Part I, line 11, must equal Part II, line 26, column (a), or Schedule M-1, line 1. See instructions.
   12 Enter the total amount (not just the partnership's share) of the assets and liabilities of all entities included or removed on the following lines.
                                                       Total Assets                          Total Liabilities
     a Included on Part I, line 4                          11,390,660.                               4,914,788.
     b Removed on Part I, line 5
     c Removed on Part I, line 6
     d Included on Part I, line 7
JSA For Paperwork      Reduction Act Notice, see the instructions for your return.                                          Schedule M-3 (Form 1065) 2019
9P1042 1.000
               32770V            1585
                  21-22063-rdd                        Doc 1-5                Filed 01/31/21 Entered 01/31/21 22:40:33                                                               2019 Federal
                                                                             Income Tax Return Pg 12 of 35
                                                                           Depreciation and Amortization
Form        4562                                                                                                                                                                             OMB No. 1545-0172

                                                                            (Including Information on Listed Property)
                                                                                              I                                                                                                  À¾µ½
                                                          I
Department of the Treasury                                                          Attach to your tax return.
                                                                                                                                                                                              Attachment
Internal Revenue Service   (99)                                Go to www.irs.gov/Form4562 for instructions and the latest information.                                                        Sequence No. 179
Name(s) shown on return                                                                                                                                                                    Identifying number

GREYLOCK CAPITAL ASSOCIATES, LLC                                                                                                                                                           XX-XXXXXXX
Business or activity to which this form relates

GREYLOCK CAPITAL ASSOCIATES, LLC
Part I Election To Expense Certain Property Under Section 179
       Note: If you have any listed property, complete Part V before you complete Part I.
 1       Maximum amount (see instructions)             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                       1           1,020,000.
 2       Total cost of section 179 property placed in service (see instructions)       mmmmmmmmmmmmmmmmmmmmmmmm                                                                       2               1,034.
 3       Threshold cost of section 179 property before reduction in limitation (see instructions)         mmmmmmmmmmmmmmm                                                             3           2,550,000.

                                         m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                                             m m m m m m
 4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-                                                                                             4
 5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing
         separately, see instructions                                                                                                                                                 5           1,020,000.
 6                                         (a) Description of property                                                (b) Cost (business use only)             (c) Elected cost
         SEE DEPRECIATION DETAIL                                                                                                                                            1,034.

 7       Listed property. Enter the amount from line 29                      mmmmmmmmmmmmmmmmmmmmmm                                             7
 8       Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7    mmmmmmmmmmmmmmmm                                                                     8                   1,034.
 9       Tentative deduction. Enter the smaller of line 5 or line 8               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                      9                   1,034.
10       Carryover of disallowed deduction from line 13 of your 2018 Form 4562            mmmmmmmmmmmmmmmmmmmmmm                                                                     10


                                                                                                  m m m m m m m m m m m m m m mm
11       Business income limitation. Enter the smaller of business income (not less than zero) or line 5. See instructions                                                           11           1,020,000.
12       Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                                                         1,034.
                                                                                            mmm I
                                                                                                                                                                                     12
13       Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12                                                           13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
Part II            Special Depreciation Allowance and Other Depreciation (Don't include listed property. See instructions.)
14       Special depreciation allowance for qualified property (other than listed property) placed in service
         during the tax year. See instructions                   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                 m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                                                                                                                                      14
15       Property subject to section 168(f)(1) election                                                                                                                               15
16       Other depreciation (including ACRS)                                                                                                                                          16
Part III           MACRS Depreciation (Don't include listed property. See instructions.)
                                                                                                            Section A
17       MACRS deductions for assets placed in service in tax years beginning before 2019               mmmmmmmmmmmmmmmmm                                                            17                 30,364.

                                                  m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mI
18       If you are electing to group any assets placed in service during the tax year into one or more general
         asset accounts, check here
                               Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                    (b) Month and year            (c) Basis for depreciation (d) Recovery
               (a) Classification of property                            placed in               (business/investment use                            (e) Convention         (f) Method     (g) Depreciation deduction
                                                                                                                                period
                                                                          service                  only - see instructions)
19a        3-year property
     b     5-year property
     c     7-year property
     d 10-year property
     e 15-year property
     f 20-year property
     g 25-year property                                                                                                              25 yrs.                                    S/L
     h Residential rental                                                                                                           27.5 yrs.              MM                   S/L
       property                                                                                                                     27.5 yrs.              MM                   S/L
     i Nonresidential real                                                                                                           39 yrs.               MM                   S/L
       property                                                                                                                                            MM                   S/L
                            Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
20a Class life                                                                                                                                                                  S/L
     b 12-year                                                                                                                       12 yrs.                                    S/L
     c 30-year                                                                                                                       30 yrs.               MM                   S/L
     d 40-year                                                                                                                       40 yrs.               MM                   S/L
Part IV Summary (See instructions.)
21       Listed property. Enter amount from line 28                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                       21


                                                                                                    mmmmmmmmmm
22   Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21. Enter
     here and on the appropriate lines of your return. Partnerships and S corporations - see instructions                                                                                               30,364.
                                                                               mmmmmmmmmmmmmmmmmm
                                                                                                                                                                                     22
23 For assets shown above and placed in service during the current year, enter the
     portion of the basis attributable to section 263A costs                                        23
For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                   Form   4562    (2019)
JSA       9X2300 2.000
                32770V                  1585
                 21-22063-rdd                 Doc 1-5       Filed 01/31/21 Entered 01/31/21 22:40:33                                                               2019 Federal
GREYLOCK CAPITAL ASSOCIATES, LLCIncome                              Tax Return Pg 13 of 35               XX-XXXXXXX
Form 4562 (2019)                                                                                               Page 2
Part V         Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
               entertainment, recreation, or amusement.)
               Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
               24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?                            Yes           No        24b     If "Yes," is the evidence written?                       Yes               No
               (a)                          (b)            (c)                                              (e)                   (f)                 (g)                    (h)                      (i)
                                                        Business/            (d)                   Basis for depreciation
      Type of property (list            Date placed                                                                         Recovery             Method/               Depreciation      Elected section 179
         vehicles first)                 in service   investment use Cost or other basis           (business/investment
                                                                                                                             period             Convention              deduction               cost
                                                        percentage                                       use only)

25 Special depreciation allowance for qualified listed property placed in service during
   the tax year and used more than 50% in a qualified business use. See instructions
26 Property used more than 50% in a qualified business use:
                                                                                                                            mmmmmmmmmm                        25


                                                                       %
                                                                       %
                                                                       %
27 Property used 50% or less in a qualified business use:
                                                                       %                                                                      S/L -
                                                                       %                                                                      S/L -
                                                                       %                                                                      S/L -


                                                                                                    m m m m m m m m mm mm mm mm mm mm mm mm mm mm m m m m m m m m
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1                                                                          28
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                                                                            29
                                                          Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.
                                                                              (a)                    (b)                    (c)                       (d)                    (e)                      (f)
                                                                           Vehicle 1             Vehicle 2             Vehicle 3                 Vehicle 4              Vehicle 5                  Vehicle 6

                                  mmm
30 Total business/investment miles driven during
   the year (don't include commuting miles)

            other    personal
                                    m
31 Total commuting miles driven during the year
32 Total                        (noncommuting)
   miles driven   mmmmmmmmmmmmmmmmmmm
33 Total miles driven during the year. Add
   lines 30 through 32mmmmmmmmmmmmmmm                                  Yes          No        Yes          No       Yes           No          Yes           No         Yes         No     Yes               No
34 Was the vehicle available for personal
                         mmmmmmmmmmmm
   use during off-duty hours?
35 Was the vehicle used primarily by a more
                             mmmmmmmm
   than 5% owner or related person?

             mmmmmmmmmmmmmmmmmmmmmmmm
36 Is another vehicle available for personal
   use?
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons. See instructions.
                                                                                                                     Yes   No
                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by
   your employees?
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
                                                                                  mmmmmmmm
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners
                                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
39 Do you treat all use of vehicles by employees as personal use?
40 Do you provide more than five vehicles to your employees, obtain information from your employees about the
                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
   use of the vehicles, and retain the information received?
                                                                               mmmmmmmmmmm
41 Do you meet the requirements concerning qualified automobile demonstration use? See instructions
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
Part VI Amortization
                                                                                                                                                                 (e)
                                                                 (b)                              (c)                                                                                        (f)
                               (a)                                                                                                      (d)                 Amortization
                                                        Date amortization
                     Description of costs                                               Amortizable amount                    Code section                   period or        Amortization for this year
                                                             begins
                                                                                                                                                            percentage
42 Amortization of costs that begins during your 2019 tax year (see instructions):



43 Amortization of costs that began before your 2019 tax year
44 Total. Add amounts in column (f). See the instructions for where to report
                                                                                       m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm            43
                                                                                                                                                                       44
JSA                                                                                                                                                                                   Form    4562          (2019)

9X2310 2.000
               32770V                1585
               21-22063-rdd                   Doc 1-5
                                                  Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
                                                   Income Tax Return Pg 14 of 35
                                     Information Return of U.S. Persons With Respect to Foreign
Form   8858                            Disregarded Entities (FDEs) and Foreign Branches (FBs)
                                                                                                 OMB No. 1545-1910


(Rev. December 2018)

Department of the Treasury
                                                I Go to www.irs.gov/Form8858 for instructions and the latest information.
                                            Information furnished for the FDE's or FB's annual accounting period (see instructions)                             Attachment
Internal Revenue Service                       beginning 01/01/2019                     , and ending 12/31/2019                                                 Sequence No. 140

Name of person filing this return                                                                                                                        Filer's identifying number

GREYLOCK CAPITAL ASSOCIATES, LLC                                                                                                                     XX-XXXXXXX
Number, street, and room or suite no. (or P.O. box number if mail is not delivered to street address)

285 MADISON AVENUE, 24TH FLOOR
City or town, state, and ZIP code

 NEW YORK, NY 10017
                   01/01/2019
Filer's tax year beginning                                           , and ending 12/31/2019
Important: Fill in all applicable lines and schedules. All information must be in English. All amounts must be stated in
           U.S. dollars unless otherwise indicated.
Check here             X     FDE of a U.S. person                          FDE of a controlled foreign corporation (CFC)                   FDE of a controlled foreign partnership
                             FB of a U.S. person                           FB of a CFC                                                     FB of a controlled foreign partnership
Check here                   Initial 8858                        Final 8858
1a Name and address of FDE or FB                                                                                                          b(1) U.S. identifying number, if any

GREYLOCK CAPITAL MANAGEMENT (ASIA) PTE. LTD.                                                                                                               XX-XXXXXXX
9 BATTERY RD                                                                                                                              b(2) Reference ID number (see instructions)

SINGAPORE,    SN
 c For FDE, country(ies) under whose laws organized and entity type under local tax law                               d Date(s) of organization      e     Effective date as FDE


SN                SINGAPORE LIMITED COMPANY                                                                                01/01/2010                      01/01/2010
 f    If benefits under a U.S. tax treaty were claimed with respect to    g Country in which principal business       h Principal business           i     Functional currency
      income of the FDE or FB, enter the treaty and article number          activity is conducted                       activity
                                                                                                                                                     SGD
N/A                                                                        SN                                          INVESTMENT MAN
2     Provide the following information for the FDE's or FB's accounting period stated above.
 a Name, address, and identifying number of branch office or agent (if any) in                     b Name and address (including corporate department, if applicable) of person(s)
   the United States                                                                                 with custody of the books and records of the FDE or FB, and the location of
                                                                                                     such books and records, if different




3     For the tax owner of the FDE or FB (if different from the filer), provide the following (see instructions):
 a Name and address                                                                                b Annual accounting period covered by the return (see instructions)


                                                                                                   c(1) U.S. identifying number, if any


                                                                                                   c(2) Reference ID number (see instructions)


                                                                                                   d Country under whose laws organized              e     Functional currency




4     For the direct owner of the FDE or FB (if different from the tax owner), provide the following (see instructions):
 a Name and address                                                                                b Country under whose laws organized


GREYLOCK CAPITAL MANAGEMENT, LLC
285 MADISON AVENUE, 24TH FLOOR
NEW YORK, NY 10017                                                                                 c   U.S. identifying number, if any               d Functional currency

                                                                                                                         XX-XXXXXXX                  USD
5     Attach an organizational chart that identifies the name, placement, percentage of ownership, tax classification, and country of organization of all entities in the chain of
      ownership between the tax owner and the FDE or FB, and the chain of ownership between the FDE or FB and each entity in which the FDE or FB has a 10% or more
      direct or indirect interest. See instructions.
                                                                                                                           SEE STATEMENT 7
For Paperwork Reduction Act Notice, see the separate instructions.                                                                                         Form   8858    (Rev. 12-2018)




JSA

9X4060 1.000
             32770V              1585
               21-22063-rdd              Doc 1-5             Filed 01/31/21 Entered 01/31/21 22:40:33                                              2019 Federal
                                                             Income Tax Return Pg 15 of 35
Form 8858 (Rev. 12-2018)                                                                                              Page 2
 Schedule C       Income Statement (see instructions)
Important: Report all information in functional currency in accordance with U.S. GAAP. Also, report each amount in U.S.
dollars translated from functional currency (using GAAP translation rules or the average exchange rate determined under
section 989(b)). If the functional currency is the U.S. dollar, complete only the U.S. Dollars column. See instructions for
special rules for FDEs or FBs that use DASTM.
If you are using the average exchange rate (determined under section 989(b)), check the following box                   X
                                                                                                                                         Functional Currency
                                                                                                                                                            mmmmmmmmm
                                                                                                                                                                     U.S. Dollar
   1      Gross receipts or sales (net of returns and allowances)               mmmmmmmmmmmmmmmmm                                    1
   2                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          Cost of goods sold                                                                                                         2
   3      Gross profit (subtract line 2 from line 1)    mmmmmmmmmmmmmmmmmmmmmmmmm                                                    3
   4      Dividendsmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                        4
   5      Interestmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                        5
   6      Gross rents, royalties, and license fees   mmmmmmmmmmmmmmmmmmmmmmmmmm                                                      6


                                   m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
   7      Gross income from performance of services                                                                                  7
   8      Foreign currency gain (loss)                                                                                               8                  3,700.                2,705.
   9      Other incomemmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                        9
  10      Total income (add lines 3 through 9)    mmmmmmmmmmmmmmmmmmmmmmmmmmm                                                       10                  3,700.                2,705.
  11      Total deductions (exclude income tax expense)             mmmmmmmmmmmmmmmmmmmmm                                           11               517,146.              378,075.
  12                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          Income tax expense                                                                                                        12
  13
  14
                        m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
          Other adjustments
          Net income (loss) per books
                                                                                                                                    13
                                                                                                                                    14             -513,446.             -375,370.
Schedule C-1 Section 987 Gain or Loss Information
                                                                                                                                                  (a)                     (b)
          Note: See the instructions if there are multiple recipients of remittances from                                                  Amount stated in       Amount stated in
          the FDE or FB.                                                                                                                 functional currency of functional currency of
                                                                                                                                               FDE or FB               recipient
      1                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          Remittances from the FDE or FB                                                                                            1
      2
      3
                                           mmmmmmmmmmmmmmmmmmmmm
          Section 987 gain (loss) recognized by recipient
          Section 987 gain (loss) deferred under Regulations section 1.987-12T (attach
                                                                                                                                    2

          statement)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                    3
                                                                                                                                                                   Yes          No
      4
      5
                                                            mmmmmmmmmmmmmmmmm
          Were all remittances from the FDE or FB treated as made to the direct owner?
          Did the tax owner change its method of accounting for section 987 gain or loss with respect to remittances
          from the FDE or FB during the tax year? If "Yes," attach a statement describing the method used prior to
                                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          the change and new method of accounting
 Schedule F     Balance Sheet
Important: Report all amounts in U.S. dollars computed in functional currency and translated into U.S. dollars in
accordance with U.S. GAAP. See instructions for an exception for FDEs or FBs that use DASTM.
                                                                                                                                                   (a)                    (b)
                                                                                                                                           Beginning of annual       End of annual
                                                            Assets                                                                          accounting period      accounting period

      1                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          Cash and other current assets                                                                                             1             1,317,184.                486,535.
      2   Other assets  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                    2                 15,342.                      NONE
      3   Total assets mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                    3             1,332,526.                486,535.


                                            Liabilities and Owner's Equity
      4             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          Liabilities                                                                                                               4
                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                                                                                                     506,314.                 47,248.
      5   Owner's equity                                                                                                            5
                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                                                                                                     826,212.               439,287.
      6   Total liabilities and owner's equity                                                                                      6             1,332,526.                486,535.
Schedule G          Other Information
                                                                                                                                                                   Yes          No
      1
      2
                                                       mmmmmmmmmmmmmmmmmmmmmmm
          During the tax year, did the FDE or FB own an interest in any trust?
          During the tax year, did the FDE or FB own at least a 10% interest, directly or indirectly, in any foreign
                                                                                                                                                                                   X


      3
          partnership?   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          Answer the following question only if the FDE made its election to be treated as disregarded from its owner
                                                                                                                                                                                   X

          during the tax year: Did the tax owner claim a loss with respect to stock or debt of the FDE as a result of

      4
          the election?  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          During the tax year, did the FDE or FB pay or accrue any foreign tax that was disqualified for credit under

      5
          section 901(m)?  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          During the tax year, did the FDE or FB pay or accrue foreign taxes to which section 909 applies, or treat
                                                                                                                                                                                   X

                                                                   m m m m m m m m m m m 8858
          foreign taxes that were previously suspended under section 909 as no longer suspended?
                                                                                                                                                          Form
                                                                                                                                                                                   X
                                                                                                                                                                       (Rev. 12-2018)
JSA

9X4061 1.000
           32770V            1585
               21-22063-rdd          Doc 1-5       Filed 01/31/21 Entered 01/31/21 22:40:33                             2019 Federal
                                                   Income Tax Return Pg 16 of 35
Form 8858 (Rev. 12-2018)                                                                                                                           Page 3
  Schedule G             Other Information (continued)
                                                                                                                                     Yes          No
      6a      During the tax year, did the FDE or FB receive, or accrue the receipt of, any amounts defined as a
              base erosion payment under section 59A(d) or have a base erosion tax benefit under section 59A(c)(2) from
              a foreign person which is a related party of the taxpayer? See instructions. If "Yes," complete lines 6b
              and 6c mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                      X
       b      Enter the total amount of the base erosion payments         $
       c      Enter the total amount of the base erosion tax benefit      $
      7a      During the tax year, did the FDE or FB pay, or accrue the payment of, any amounts defined as a base
              erosion payment under section 59A(d) or have a base erosion tax benefit under section 59A(c)(2) to a
              foreign person which is a related party of the taxpayer? See instructions. If "Yes," complete lines 7b and 7c                        X
          b   Enter the total amount of the base erosion payments         $

                                                                                         mmmmmmmmmmmmmmmmmmmmm
          c   Enter the total amount of the base erosion tax benefit      $
      8       Is the FDE or FB a qualified business unit as defined in section 989(a)?                                                             X
      9       Answer the following question only if the tax owner of the FDE or FB is a CFC: Were there any
              intracompany transactions between the FDE or FB and the CFC or any other branch of the CFC during the
              tax year, in which the FDE or FB acted as a manufacturing, selling, or purchasing branch?      mmmmmmmmmmm
  10a         Answer the remaining questions in Schedule G only if the tax owner of the FB or the interest in the FDE
              is a U.S. corporation: If the FB or the interest in the FDE is a separate unit under Regulations section
              1.1503(d)-1(b)(4), and is not part of a combined separate unit under Regulations section 1.1503(d)-1(b)(4)(ii),

                                                                       mmmmmmmmmmmmmmmI
              does the separate unit have a dual consolidated loss as defined in Regulations section 1.1503(d)-1(b)(5)(ii)?
          b   If "Yes," enter the amount of the dual consolidated loss                                $(                    )
  11a         If the FB or the interest in the FDE is a separate unit and part of a combined separate unit under

                                                                                                               mmmmmmmmmmm
              Regulations section 1.1503(d)-1(b)(4)(ii), does the combined separate unit have a dual consolidated loss as

                                                                                                    mmI
              defined in Regulations section 1.1503(d)-1(b)(5)(ii)? If "Yes," complete lines 11b and 11c
          b   Enter the amount of the dual consolidated loss for the combined separate unit              $(                 )
          c   Enter the net income (loss) attributed to the individual FB or the individual interest in the FDE as determined
              under Regulations section 1.1503(d)-5(c)(4)(ii)(A)  mmmmmmmmmmmmmmmmmmI                    $

                                                                                             mmmmmmmmmmmmmmmmmmmm
  12a         Was any portion of the dual consolidated loss in line 10b or 11b taken into account in computing U.S.
              taxable income for the year? If "Yes," go to line 12b. If "No," go to line 13

                                                                                         mmmmmmmmmmmmmmmmmmmmmm
          b   Was this a permitted domestic use of the dual consolidated loss under Regulations section 1.1503(d)-6? If
              "Yes," see the instructions and go to line 12c. If "No," go to line 12d

                                                                                                       mmmmmmmmmmmmmmm
          c   If "Yes," is the documentation that is required for the permitted domestic use under Regulations section
              1.1503(d)-6 attached to the return? After answering this question, go to line 13a

                                                                                                                 mmmmmmmmmm
          d   If this was not a permitted domestic use, was the dual consolidated loss used to compute consolidated
              taxable income as provided under Regulations section 1.1503(d)-4? If "Yes," go to line 12e
          e   Enter the separate unit's contribution to the cumulative consolidated taxable income

  13a
              ("cumulative register") as of the beginning of the tax year     I $                    See instructions.
              During the tax year, did any triggering event(s) occur under Regulations section 1.1503(d)-6(e) requiring
              recapture of any dual consolidated loss(es) attributable to the FB or interest in the FDE, individually or as

                                                           m m m m m m m mm m Im m m m m m m m m m m m m m m m m m m m m m m m m m m 8858
              part of a combined separate unit, in any prior tax years?
          b   If "Yes," enter the total amount of recapture                     $                    See instructions.
                                                                                                                             Form           (Rev. 12-2018)




JSA

9X4065 1.000
              32770V         1585
               21-22063-rdd             Doc 1-5         Filed 01/31/21 Entered 01/31/21 22:40:33                   2019 Federal
                                                        Income Tax Return Pg 17 of 35
Form 8858 (Rev. 12-2018)                                                                                                                          Page 4
  Schedule H      Current Earnings and Profits or Taxable Income (see instructions)
Important: Enter the amounts on lines 1 through 6 in functional currency.
   1                                                               mmmmmmmmmmmmmmmmmmmmmmm
            Current year net income (loss) per foreign books of account                                                      1               -513,445.

   2                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
            Total net additions               SEE STATEMENT 8                                                                2                     183.

   3        Total net subtractionsmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                               3
   4                                                                                   mmm
            Current earnings and profits (or taxable income - see instructions) (line 1 plus line 2 minus line 3)            4               -513,262.

   5                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
            DASTM gain (loss) (if applicable)                                                                                5
   6        Combine lines 4 and 5 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                               6               -513,262.

   7        Current earnings and profits (or taxable income) in U.S. dollars (line 6 translated at the average
                                                                                      mmmmm
            exchange rate determined under section 989(b) and the related regulations (see instructions))                    7               -375,236.

   8
  Schedule I
                                            I
            Enter exchange rate used for line 7          1.3678387
                         Transferred Loss Amount (see instructions)
Important: See instructions for who has to complete this section.
                                                                                                                                    Yes           No
   1        Were any assets of an FB (including an FB that is an FDE) transferred to a foreign corporation? If "No,"
            stop here. If "Yes," go to line 2     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
   2        Was the transferor a domestic corporation that transferred substantially all of the assets of an FB (including
            an FB that is an FDE) to a specified 10%-owned foreign corporation? If "No," stop here. If "Yes," go to
            line 3 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                      mmmmmmmmmmmmmmmmmmmmmm
   3        Immediately after the transfer, was the domestic corporation a U.S. shareholder with respect to the
            transferee foreign corporation? If "No," stop here. If "Yes," go to line 4

                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
   4        Enter the transferred loss amount included in gross income as required under section 91. See
            instructions                                                                                                 4
  Schedule J             Income Taxes Paid or Accrued (see instructions)
                                       Foreign Income Taxes                              Foreign Tax Credit Separate Categories
          (a)              (b)                  (c)            (d)            (e)               (f)                (g)                     (h)
      Country or    Foreign Currency      Conversion Rate      U.S.     Foreign Branch        Passive            General                  Other
      Possession                                              Dollar




 Totals
                                                                                                                           Form   8858    (Rev. 12-2018)




JSA

9X4066 1.000
             32770V          1585
               21-22063-rdd                  Doc 1-5Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
                                                    Income Tax Return Pg 18 of 35
SCHEDULE M                              Transactions Between Foreign Disregarded Entity (FDE) or
(Form 8858)                             Foreign Branch (FB) and the Filer or Other Related Entities
                                                                                                    OMB No. 1545-1910
(Rev. December 2018)
                                                                               I   Attach to Form 8858.
Department of the Treasury
Internal Revenue Service
Name of person filing Form 8858
                                                      I   Go to www.irs.gov/Form8858 for instructions and the latest information.

                                                                                                                                                       Identifying number

GREYLOCK CAPITAL ASSOCIATES, LLC                                                                                                                        XX-XXXXXXX
Name of FDE or FB                                                        U.S. identifying number, if any                       Reference ID number (see instructions)

GREYLOCK CAPITAL MANAGEMENT (ASIA) PTE. LTD.                           XX-XXXXXXX
Name of tax owner                                                                                                          U.S. identifying number, if any



Important: Complete a separate Schedule M for each FDE or FB. Enter the totals for each type of transaction that occurred during
the annual accounting period between the FDE or FB and the persons listed in the applicable columns (b) through (f). All amounts
must be stated in U.S. dollars translated from functional currency at the appropriate exchange rate for the FDE's or FB's tax year. See
instructions.
                                                                                                                           SG DOLLAR
Enter the relevant functional currency and the exchange rate used throughout this schedule                      I
Column Headings. This schedule contains three sets of column headings. Check the box that identifies the status of the tax owner
and complete lines 1 through 19 with respect to the applicable set of column headings.
                                                                                                                (d) Any foreign
                                                                                                                                       (e) Any U.S. person
                                                                                  (c) Any domestic               corporation or        with a 10% or more
       Controlled Foreign Partnership                                                                             partnership
                                                                                    corporation or                                     direct interest in the
                                                      (b) U.S. person filing         partnership                 controlling or
                  (a) Transactions of                                                                                                   controlled foreign
                                                           this return              controlling or             controlled by the        partnership (other
                       FDE or FB                                                controlled by the filer      filer (other than the
                                                                                                                                           than the filer)
                                                                                                                   tax owner)

                                                                                  (c) Any domestic             (d) Any foreign         (e) 10% or more U.S.       (f) 10% or more U.S.
       Controlled Foreign Corporation
                                                                                    corporation or              corporation or          shareholder of any        shareholder, or other
                                                      (b) U.S. person filing                                partnership controlled          corporation            owner, of any entity
                  (a) Transactions of                      this return          partnership controlled
                                                                                      by the filer            by the filer (other        controlling the tax        controlling the tax
                       FDE or FB                                                                               than tax owner)                owner                      owner


                                                                                   (c) Any domestic             (d) Any foreign
       U.S. Tax Owner                                 (b) U.S. person filing                                                              (e) Any foreign
                                                                                     corporation or         corporation (including
                                                           this return          partnership controlled          its branches or      partnership (including its
                                                         (other than the        by the filer (other than     disregarded entities)      branches or FDEs)
                  (a) Transactions of                   tax owner of the
                       FDE or FB                                                 the tax owner of the      controlling or controlled controlling or controlled
                                                           FDE or FB)                  FDE or FB)                  by the filer             by the filer

 1
 2
      Sales of inventory
      Sales of property rights
                              m m mm mm mm mm mm mm
 3    Compensation received for
      certain servicesmmmmmmmmm
 4    Commissions received  mmmmmm
                  mmmmmmmmmmm
 5    Rents, royalties, and license
      fees received
 6    Dividends/Distributions received
 7                    mmmmmmmmm
      Interest received
               mmmmmmmmmmmmmm
                            mmmmmm
 8    Other
 9    Add lines 1 through 8
10
11
      Purchases of inventorymmmmmm
      Purchases of tangible property
      other than inventorymmmmmmm
12
13
      Purchases of property rights
      Compensation paid for certain
                                     mmm
      services  mmmmmmmmmmmmm
14
15
      Commissions paid  mmmmmmmm
      Rents, royalties, and license
      fees paid  mmmmmmmmmmmm
16
17
                  m m m m m m mm mm mm mm mm
      Interest paid
      Add lines 10 through 16
18    Amounts borrowed (see
                  mmmmmmmmmmm
      instructions)


                  mmmmmmmmmmm
19    Amounts loaned (see
     instructions)
For Paperwork Reduction Act Notice, see the Instructions for Form 8858.                                                                       Schedule M (Form 8858) (Rev. 12-2018)


JSA

9X4062 1.000
           32770V               1585
                21-22063-rdd                 Doc 1-5              Filed 01/31/21 Entered 01/31/21 22:40:33                                                            2019 Federal
                                                                  Income Tax Return Pg 19 of 35
                                     INCOME FROM OTHER PASS-THROUGH ENTITIES
                                                                                                                                                                         Disposed Qualified low-      Publicly
  Activity Name and Address                                                                                    ID Number and Type of Income                               Activity income housing traded prtnshp

  GREYLOCK GLOBAL OPPORTUNITY FUND, LP                                                                      XX-XXXXXXX
                                                                                                            PORTFOLIO                                                   NO            NO            NO
        1         Ordinary business income (loss)     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        2         Net rental real estate income (loss)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        3         Other net rental income (loss)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                      m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
        4a        Guaranteed payments for services
        4b        Guaranteed payments for capital
        4c        Total guaranteed payments     m m m m m m m m m m m m m m m m m m m m SEE                 m m m m STATEMENT
                                                                                                                        m m m m m m m m m m 9m m m m m
        5         Interest incomemmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                        399,873.
        6a        Ordinary dividendsmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                        27,002.
        6b                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                  Qualified dividends
        6c        Dividend equivalents mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        7         Royalties   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        8         Net short-term capital gain (loss)  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                           284,931.
        9a        Net long-term capital gain (loss)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                             5,755.
        9b        Collectibles (28%) gain (loss)mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        9c        Unrecaptured section 1250 gain      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        10        Net section 1231 gain (loss)  m m m m m m m m m m m m m m m m m m m m SEE                 m m m m m m m m m m m m m m 9m m m m m
        11                          m m m m m m m m m m m m m m m m m m m m m m m m m m m m STATEMENT
                  Other income (loss)                                                                                   mmmmmmmmmmmmmmm                                                  -7,768.
        12        Section 179 deduction   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        13a-g     Contributions mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        13i,l     Deductions related to portfolio income       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        13h       Investment interest expense   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                  11,689.
        13j       Section 59(e)(2) expenditures    m m m m m m m m m m m m m m m m m m m m m m m STATEMENT              mmmmmmmmmmmmmmm
        13k,m-x   Other deductionsm m m m m m m m m m m m m m m m m m m m m m m m m SEE                     m m m m m m m m m m m m m m 9m m m m m                                       29,826.
        15a,c     Low-income housing credit (section 42(j)(5))          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        15b,d     Low-income housing credit (other)      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        15e       Qualified rehabilitation expenditures (rental real estate)           mmmmmmmmmmmmmmmmmmmmmmmmmm
        15f       Other rental real estate credits mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        15g                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                  Other rental credits
        15h-p     Other credits mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16b       Gross income from all sources    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16c       Gross income sourced at partner level        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16e       Foreign branch category mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16f       Foreign gross income (partnership level): Passive           mmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16g       Foreign gross income (partnership level): General categories                  mmmmmmmmmmmmmmmmmmmmmmm
        16h       Foreign gross income (partnership level): Other          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16i       Deductions allocated and apportioned (partner level): Interest expense                       mmmmmmmmmmmmmmmmmm
        16j       Deductions allocated and apportioned (partner level): Other                mmmmmmmmmmmmmmmmmmmmmmmm
        16l       Foreign branch category mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16m       Deductions allocated and apportioned (partnership level): Passive                   mmmmmmmmmmmmmmmmmmmmm
        16n       Deductions allocated and apportioned (partnership level): General categories                          mmmmmmmmmmmmmmm
        16o       Deductions allocated and apportioned (partnership level): Other                  mmmmmmmmmmmmmmmmmmmmmm
        16p       Total foreign taxes paidmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                         6,999.
        16q       Total foreign taxes accrued   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16r       Reduction in taxes available for credit      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16s-x     Other foreign tax information    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17a       Post-1986 depreciation adjustment         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17b       Adjusted gain or lossmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17c       Depletion (other than oil and gas)     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17d       Gross income from oil, gas, and geothermal         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17e       Deductions from oil, gas, and geothermal        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17f       Other AMT items mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        18a       Tax-exempt interest income    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        18b       Other tax-exempt income    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        18c       Nondeductible expenses     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        20a
        20b
                  Investment income m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                  Investment expenses
                                                                                                                                                                                      419,107.
JSA
9P9055 2.000
                32770V          1585
                21-22063-rdd                 Doc 1-5              Filed 01/31/21 Entered 01/31/21 22:40:33                                                            2019 Federal
                                                                  Income Tax Return Pg 20 of 35
                                     INCOME FROM OTHER PASS-THROUGH ENTITIES
                                                                                                                                                                         Disposed Qualified low-      Publicly
  Activity Name and Address                                                                                    ID Number and Type of Income                               Activity income housing traded prtnshp

  GREYLOCK GLOBAL OPPORTUNITY MASTER FUND                                                                   XX-XXXXXXX
  LTD.                                                                                                      PORTFOLIO                                                   NO            NO            NO
        1         Ordinary business income (loss)     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        2         Net rental real estate income (loss)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        3         Other net rental income (loss)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                      m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
        4a        Guaranteed payments for services
        4b        Guaranteed payments for capital
        4c        Total guaranteed payments     m m m m m m m m m m m m m m m m m m m m SEE                 m m m m STATEMENT
                                                                                                                        m m m m m m m m m m 9m m m m m
        5         Interest incomemmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                              8,818.
        6a        Ordinary dividendsmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                               526.
        6b                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                  Qualified dividends
        6c        Dividend equivalents mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        7         Royalties   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        8         Net short-term capital gain (loss)  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                               3,373.
        9a        Net long-term capital gain (loss)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                              -5,143.
        9b        Collectibles (28%) gain (loss)mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        9c        Unrecaptured section 1250 gain      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        10        Net section 1231 gain (loss)  m m m m m m m m m m m m m m m m m m m m SEE                 m m m m m m m m m m m m m m 10            mmmmm
        11                          m m m m m m m m m m m m m m m m m m m m m m m m m m m m STATEMENT
                  Other income (loss)                                                                                   mmmmmmmmmmmmmmm                                                        -124.
        12        Section 179 deduction   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        13a-g     Contributions mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        13i,l     Deductions related to portfolio income       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        13h       Investment interest expense   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                          209.
        13j       Section 59(e)(2) expenditures    m m m m m m m m m m m m m m m m m m m m m m m STATEMENT              mmmmmmmmmmmmmmm
        13k,m-x   Other deductionsm m m m m m m m m m m m m m m m m m m m m m m m m SEE                     m m m m m m m m m m m m m m 10            mmmmm                                      543.
        15a,c     Low-income housing credit (section 42(j)(5))          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        15b,d     Low-income housing credit (other)      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        15e       Qualified rehabilitation expenditures (rental real estate)           mmmmmmmmmmmmmmmmmmmmmmmmmm
        15f       Other rental real estate credits mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        15g                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                  Other rental credits
        15h-p     Other credits mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16b       Gross income from all sources    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16c       Gross income sourced at partner level        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16e       Foreign branch category mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16f       Foreign gross income (partnership level): Passive           mmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16g       Foreign gross income (partnership level): General categories                  mmmmmmmmmmmmmmmmmmmmmmm
        16h       Foreign gross income (partnership level): Other          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16i       Deductions allocated and apportioned (partner level): Interest expense                       mmmmmmmmmmmmmmmmmm
        16j       Deductions allocated and apportioned (partner level): Other                mmmmmmmmmmmmmmmmmmmmmmmm
        16l       Foreign branch category mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16m       Deductions allocated and apportioned (partnership level): Passive                   mmmmmmmmmmmmmmmmmmmmm
        16n       Deductions allocated and apportioned (partnership level): General categories                          mmmmmmmmmmmmmmm
        16o       Deductions allocated and apportioned (partnership level): Other                  mmmmmmmmmmmmmmmmmmmmmm
        16p       Total foreign taxes paidmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                              136.
        16q       Total foreign taxes accrued   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16r       Reduction in taxes available for credit      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        16s-x     Other foreign tax information    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17a       Post-1986 depreciation adjustment         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17b       Adjusted gain or lossmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17c       Depletion (other than oil and gas)     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17d       Gross income from oil, gas, and geothermal         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17e       Deductions from oil, gas, and geothermal        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        17f       Other AMT items mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        18a       Tax-exempt interest income    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        18b       Other tax-exempt income    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        18c       Nondeductible expenses     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        20a
        20b
                  Investment income m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                  Investment expenses
                                                                                                                                                                                            9,220.
JSA
9P9055 2.000
                32770V          1585
                                      21-22063-rdd           Doc 1-5        Filed 01/31/21 Entered 01/31/21 22:40:33                        2019 Federal
                                                                            Income Tax Return Pg 21 of 35
GREYLOCK CAPITAL ASSOCIATES, LLC                                                  2019 Depreciation                                                                                   XX-XXXXXXX
 Description of Property
GREYLOCK CAPITAL ASSOCIATES, LLC                                                   GENERAL TRADE OR BUSINESS
                                  Date                               179 exp.                                Beginning       Ending               Con-                 M A Current
                                placed in   Unadjusted       Bus.      reduc.    Basis       Basis for     Accumulated     Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description         service    cost or basis     %       in basis Reduction   Depreciation    depreciation    depreciation    thod   tion   Life   class class expense   depreciation
   COMPUTER EQUIPMENT          09/01/2004        186,395.     100.102,000.      42,198.          42,197.        42,197.          42,197.200 DB HY                      5
   COMPUTER EQUIPMENT          04/01/2005           8,379.    100.    8,379.                                                              200 DB HY                    5
   COMPUTER EQUIPMENT          07/01/2005         23,552.     100. 23,552.                                                                200 DB HY                    5
   COMPUTER EQUIPMENT          09/01/2005         12,893.     100. 12,893.                                                                200 DB HY                    5
   COMPUTER EQUIPMENT          07/01/2006         14,455.     100. 14,455.                                                                200 DB HY                    5
   COMPUTER EQUIPMENT          07/01/2007         15,503.     100. 15,503.                                                                200 DB HY                    5
   COMPUTER EQUIPMENT          06/30/2009         14,244.     100. 14,244.                                                                200 DB HY                    5
   COMPUTER EQUIPMENT          07/01/2008           5,121.    100.    5,121.                                                              200 DB HY                    5
   FURNITURE & FIXTURE         08/10/2010         29,560.     100. 29,560.                                                                200 DB HY                    7
   COMPUTER EQUIPMENT          05/05/2010         19,262.     100. 19,262.                                       9,631.           9,631. 200 DB HY                     5
   LEASEHOLD IMPROV            09/22/2014           8,483.    100.               4,242.           4,241.         1,563.           1,831. 150 DB MQ                     15                      268.
   LEASEHOLD IMPROV            08/25/2014         54,520.     100.              27,260.          27,260.        10,048.          11,768.150 DB MQ                      15                    1,720.
   LEASEHOLD IMPROV            10/20/2014         43,683.     100.              21,842.          21,841.         7,693.           9,108. 150 DB MQ                     15                    1,415.
   LEASEHOLD IMPROV            11/03/2014        375,000.     100.             187,500.         187,500.        66,038.          78,188.150 DB MQ                      15                   12,150.
   LEASEHOLD IMPROV            08/25/2014           1,647.    100.                 824.             823.            303.            355. 150 DB MQ                     15                       52.
   FURNITURE & FIXTURES        07/22/2014         27,157.     100.              13,579.          13,578.        10,423.          11,625.200 DB MQ                      7                     1,202.
   FURNITURE & FIXTURES        08/25/2014        235,780.     100.             117,890.         117,890.        90,493.         100,926. 200 DB MQ                     7                    10,433.
   FURNITURE & FIXTURES        10/20/2014         47,415.     100.              23,708.          23,707.        17,756.          19,826.200 DB MQ                      7                     2,070.
   FURNITURE & FIXTURES        10/20/2014         21,725.     100.              10,863.          10,862.         8,136.           9,084. 200 DB MQ                     7                       948.
   COMPUTER EQUIPMENT          07/23/2014             268.    100.                 134.             134.            124.            133. 200 DB MQ                     5                           9.
   COMPUTER EQUIPMENT          08/13/2014             380.    100.                 190.             190.            177.            190. 200 DB MQ                     5                        13.
   COMPUTER EQUIPMENT          10/08/2014             130.    100.                  65.              65.             59.             65.200 DB MQ                      5                           6.
   COMPUTER EQUIPMENT          10/08/2014              96.    100.                  48.              48.             43.             48.200 DB MQ                      5                           5.
   COMPUTER EQUIPMENT          10/08/2014               8.    100.                   4.               4.              4.              4.200 DB MQ                      5
   COMPUTER EQUIPMENT          10/20/2014             469.    100.                 235.             234.            212.            234. 200 DB MQ                     5                        22.
   COMPUTER EQUIPMENT          12/04/2014             701.    100.                 351.             350.            317.            350. 200 DB MQ                     5                        33.
   COMPUTER EQUIPMENT          12/12/2014             380.    100.                 190.             190.            172.            190. 200 DB MQ                     5                        18.
   COMPUTER EQUIPMENT          01/21/2015           7,104.    100.    7,104.       NONE             NONE                                  200 DB HY                    5
   COMPUTER EQUIPMENT          03/16/2015           1,050.    100.    1,050.       NONE             NONE                                  200 DB HY                    5
   COMPUTER EQUIPMENT          04/01/2015           9,413.    100.    9,413.       NONE             NONE                                  200 DB HY                    5
   COMPUTER EQUIPMENT          06/11/2015           4,538.    100.    4,538.       NONE             NONE                                  200 DB HY                    5
   COMPUTER EQUIPMENT          09/14/2015             603.    100.      603.       NONE             NONE                                  200 DB HY                    5
   COMPUTER EQUIPMENT          09/14/2015             372.    100.      372.       NONE             NONE                                  200 DB HY                    5
   COMPUTER EQUIPMENT          09/14/2015           1,086.    100.    1,086.       NONE             NONE                                  200 DB HY                    5
   FURNITURE & FIXTURES        01/16/2015        162,797.     100.162,797.         NONE             NONE                                  200 DB HY                    7


                 mmmmmmmmmmmm
   LEASEHOLD IMPROVEMEN        01/28/2015           1,647.    100.    1,647.       824.            -824.            119.            119. 150 DB HY                     15


           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired
JSA
9X9027 1.000
               32770V   1585
                                      21-22063-rdd           Doc 1-5        Filed 01/31/21 Entered 01/31/21 22:40:33                         2019 Federal
                                                                            Income Tax Return Pg 22 of 35
GREYLOCK CAPITAL ASSOCIATES, LLC                                                   2019 Depreciation                                                                                   XX-XXXXXXX
 Description of Property
GREYLOCK CAPITAL ASSOCIATES, LLC                                                   GENERAL TRADE OR BUSINESS
                                  Date                               179 exp.                                Beginning       Ending                Con-                 M A Current
                                placed in   Unadjusted       Bus.      reduc.    Basis       Basis for     Accumulated     Accumulated       Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description         service    cost or basis     %       in basis Reduction   Depreciation    depreciation    depreciation     thod   tion   Life   class class expense   depreciation
   LEASEHOLD IMPROVEMEN        02/24/2015         92,752.     100. 92,752.       46,376.        -46,376.         6,725.           6,725. 150 DB HY                      15
   LEASEHOLD IMPROVEMEN        02/25/2015           3,384.    100.     3,384.     1,692.         -1,692.            246.            246. 150 DB HY                      15
   LEASEHOLD IMPROVEMEN        07/21/2015           2,300.    100.     2,300.     1,150.         -1,150.            167.            167. 150 DB HY                      15
   COMPUTER EQUIPMENT          02/26/2016           1,662.    100.     1,662.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          03/18/2016             795.    100.       795.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          06/16/2016           5,055.    100.     5,055.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          07/06/2016             820.    100.       820.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          02/23/2017           5,046.    100.     5,046.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          02/23/2017           2,277.    100.     2,277.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          03/23/2017           1,591.    100.     1,591.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          03/23/2017             161.    100.       161.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          08/03/2017           6,285.    100.     6,285.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          08/03/2017           1,164.    100.     1,164.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          08/03/2017             140.    100.       140.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          09/27/2017             860.    100.       860.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          12/13/2017           6,285.    100.     6,285.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          12/13/2017           1,164.    100.     1,164.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          12/13/2017             140.    100.       140.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          12/13/2017           1,164.    100.     1,164.       NONE            NONE                                   200 DB HY                    5
   FURNITURE & FIXTURES        03/16/2017           8,811.    100.     8,811.       NONE            NONE                                   200 DB HY                    7
   FURNITURE & FIXTURES        08/13/2017           3,269.    100.     3,269.       NONE            NONE                                   200 DB HY                    7
   LEASEHOLD IMPROVEMEN        06/11/2018           1,950.    100.     1,950.       NONE            NONE                                   150 DB HY                    15
   FURNITURE & FIXTURES        04/16/2018           3,390.    100.     3,390.       NONE            NONE                                   200 DB HY                    7
   COMPUTER EQUIPMENT          03/01/2018           1,290.    100.     1,290.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          03/01/2018             430.    100.       430.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          03/01/2018           7,365.    100.     7,365.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          03/01/2018         14,562.     100. 14,562.          NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          10/23/2018           1,761.    100.     1,761.       NONE            NONE                                   200 DB HY                    5
   COMPUTER EQUIPMENT          07/10/2019             261.    100.       261.                                                              200 DB HY                    5       261.
   COMPUTER EQUIPMENT          07/17/2019             261.    100.       261.                                                              200 DB HY                    5       261.
   COMPUTER EQUIPMENT          07/17/2019             185.    100.       185.                                                              200 DB HY                    5       185.
   COMPUTER EQUIPMENT          07/18/2019             327.    100.       327.                                                              200 DB HY                    5       327.




                 mmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                        1,512,723.            610,486.   501,165.        401,072.       272,646.         303,010.                                      1,034.         30,364.
*Assets Retired
JSA
9X9027 1.000
               32770V   1585
                                     21-22063-rdd          Doc 1-5       Filed 01/31/21 Entered 01/31/21 22:40:33                       2019 Federal
                                                                         Income Tax Return Pg 23 of 35
GREYLOCK CAPITAL ASSOCIATES, LLC                                               2019 Depreciation                                                                                  XX-XXXXXXX
 Description of Property
GREYLOCK CAPITAL ASSOCIATES, LLC                                                GENERAL TRADE OR BUSINESS
                                 Date                             179 exp.                                Beginning      Ending               Con-                 M A Current
                               placed in   Unadjusted      Bus.     reduc.    Basis       Basis for     Accumulated    Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description        service    cost or basis    %      in basis Reduction   Depreciation    depreciation   depreciation    thod   tion   Life   class class expense   depreciation
    OTHER THAN LISTED
       GROSS                                  1,512,723.                                     401,072.       272,646.        303,010.                                                    30,364.
       LESS: RETIRED ASSETS
         SUBTOTAL:                            1,512,723.                                     401,072.       272,646.        303,010.                                                    30,364.


    LISTED PROPERTY
       GROSS
       LESS: RETIRED ASSETS
         SUBTOTAL:




                 mmmmmmmmmmmm
     GROSS AMOUNTS                            1,512,723.                                     401,072.       272,646.        303,010.


           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                       1,512,723.                                     401,072.       272,646.        303,010.                                                    30,364.
*Assets Retired
JSA
9X9027 1.000
               32770V   1585
                                       21-22063-rdd                   Doc 1-5      Filed 01/31/21 Entered 01/31/21 22:40:33                              2019 Federal
                                                                                   Income Tax Return Pg 24 of 35
GREYLOCK CAPITAL ASSOCIATES, LLC                           2019 Alternative Minimum Tax Depreciation                                                                                    XX-XXXXXXX
 Description of Property
GREYLOCK CAPITAL ASSOCIATES, LLC                                                         GENERAL TRADE OR BUSINESS
                                  Date               AMT                   AMT           AMT   AMT       AMT        AMT                Regular               Post-86        Leased         Real
                                Placed in           basis for           accumulated       me- conven-            depreciation        depreciation          depreciation   pers. prop.    property
       Asset description         Service          depreciation          depreciation     thod   tion     life     deduction           deduction             adjustment    preference    preference
   COMPUTER EQUIPMENT          09/01/2004               42,197.               42,197.    200 DB HY      5.000
   LEASEHOLD IMPROV            09/22/2014                 4,241.                1,563.   150 DB MQ      15.000            268.                 268.
   LEASEHOLD IMPROV            08/25/2014               27,260.               10,048.    150 DB MQ      15.000          1,720.               1,720.
   LEASEHOLD IMPROV            10/20/2014               21,841.                 7,693.   150 DB MQ      15.000          1,415.               1,415.
   LEASEHOLD IMPROV            11/03/2014              187,500.               66,038.    150 DB MQ      15.000         12,150.              12,150.
   LEASEHOLD IMPROV            08/25/2014                   823.                 303.    150 DB MQ      15.000              52.                 52.
   FURNITURE & FIXTURES        07/22/2014               13,578.               10,423.    200 DB MQ      7.000           1,202.               1,202.
   FURNITURE & FIXTURES        08/25/2014              117,890.               90,493.    200 DB MQ      7.000          10,433.              10,433.
   FURNITURE & FIXTURES        10/20/2014               23,707.               17,756.    200 DB MQ      7.000           2,070.               2,070.
   FURNITURE & FIXTURES        10/20/2014               10,862.                 8,136.   200 DB MQ      7.000             948.                 948.
   COMPUTER EQUIPMENT          07/23/2014                   134.                 124.    200 DB MQ      5.000                   9.                  9.
   COMPUTER EQUIPMENT          08/13/2014                   190.                 177.    200 DB MQ      5.000               13.                 13.
   COMPUTER EQUIPMENT          10/08/2014                    65.                  59.    200 DB MQ      5.000                   6.                  6.
   COMPUTER EQUIPMENT          10/08/2014                    48.                  43.    200 DB MQ      5.000                   5.                  5.
   COMPUTER EQUIPMENT          10/08/2014                        4.                4.    200 DB MQ      5.000
   COMPUTER EQUIPMENT          10/20/2014                   234.                 212.    200 DB MQ      5.000               22.                 22.
   COMPUTER EQUIPMENT          12/04/2014                   350.                 317.    200 DB MQ      5.000               33.                 33.
   COMPUTER EQUIPMENT          12/12/2014                   190.                 172.    200 DB MQ      5.000               18.                 18.




                 mmmmmmmmmmm
           mmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                                451,114.              255,758.                                  30,364.              30,364.
JSA
9X9034 1.000                   * Assets Retired
               32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
  GREYLOCK CAPITAL ASSOCIATES,Income
                                  LLC Tax Return Pg 25 of 35              XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================

LINE 7 - PAGE 1 - OTHER INCOME(LOSS)
====================================
MANAGEMENT FEES                                                         10,280,524.
INCENTIVE FEES                                                             705,108.
OTHER INCOME                                                               494,989.
                                                                    ---------------
   TOTAL OTHER INCOME(LOSS)                                             11,480,621.
                                                                    ===============

LINE 14 - PAGE 1 - TAXES
========================
PAYROLL TAXES                                                              193,392.
OTHER TAXES                                                                179,158.
                                                                    ---------------
   TOTAL TAXES                                                             372,550.
                                                                    ===============


LINE 20 - PAGE 1 - OTHER DEDUCTIONS
===================================
CONSULTING EXPENSES                                                        490,963.
COMMUNICATION EXPENSES                                                     313,008.
TRAVEL                                                                      34,748.
BANK CHARGES                                                                20,320.
DUES & SUBSCRIPTIONS                                                       207,202.
INSURANCE                                                                   52,417.
STATIONARY & PRINTING                                                       12,494.
POSTAGE                                                                      4,969.
MARKETING & PROMOTION                                                    1,354,045.
LICENSES & FEES                                                             11,271.
SEMINARS & CONTINUING EDUCATION                                              1,372.
PAYROLL SERVICES                                                            41,917.
TRAVEL AND ENTERTAINMENT                                                     5,196.
OFFICE SUPPLIES & EXPENSES                                                   4,753.
LAUNDRY & CLEANING EXPENSES                                                  6,687.
BUSINESS GIFTS                                                                  25.
LEGAL FEES                                                                 134,981.
OTHER OPERATING EXPENSES                                                   238,237.
ACCOUNTING AND TAX COMPLIANCE FEES                                          70,483.
OFFICE MEALS                                                                95,807.
REGULATORY FEES                                                                491.
TTU MCA REBATE                                                              28,306.
                                                                    ---------------
   TOTAL OTHER DEDUCTIONS                                                3,129,692.
                                                                    ===============




                                                                    STATEMENT   1
 9XX063 1.000                                                                       .
                32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
  GREYLOCK CAPITAL ASSOCIATES,Income
                                  LLC Tax Return Pg 26 of 35              XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
SCHEDULE B - QUESTION 3B DETAIL
===============================
   NAME OF ENTITY                        EIN         TYPE         COUNTRY    %
 ------------------------------ ---------- ---------              -------   ---
 GREYLOCK CAPITAL
   ADVISERS, LLC                  XX-XXXXXXX   P'SHIP        US      100.000
 GREYLOCK CAPITAL
   MANAGEMENT, LLC                XX-XXXXXXX   P'SHIP        US      100.000
 GREYLOCK CAPITAL FINANCIAL
   ADVISORS, LLC                  XX-XXXXXXX   P'SHIP        US      100.000




                                                                    STATEMENT   2
 9XX063 1.000                                                                       .
                32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
  GREYLOCK CAPITAL ASSOCIATES,Income
                                  LLC Tax Return Pg 27 of 35              XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
SCHEDULE K - LINE 4A - GUARANTEED PAYMENTS SERVICES
===================================================
GUARANTEED PAYMENTS SERVICES NOT CARRYING TO SCHEDULE M-1                         208,086.
DEDUCTIBLE FROM TRADE/BUSINESS ACTIVITIES SERVICES                             1,425,000.
                                                                          ---------------
  TOTAL GUARANTEED PAYMENTS SERVICES                                           1,633,086.
                                                                          ===============


SCHEDULE K - LINE 5 - INTEREST INCOME
=====================================
  OTHER INTEREST INCOME
  ---------------------
OTHER INTEREST INCOME                                                             1,654.
FROM GREYLOCK GLOBAL OPPORTUNITY FUND, LP                                       399,873.
FROM GREYLOCK GLOBAL OPPORTUNITY MASTER FUND                                      8,818.
                                                                         ---------------
   TOTAL INTEREST INCOME                                                        410,345.
                                                                         ===============


SCHEDULE K - LINE 11 - OTHER INCOME(LOSS)
=========================================
OTHER PORTFOLIO INCOME:
 NET IRC SEC. 988 GAIN/(LOSS)                                                    -2,630.
 FROM GREYLOCK GLOBAL OPPORTUNITY FUND, LP                                       -7,768.
 FROM GREYLOCK GLOBAL OPPORTUNITY MASTER FUND                                      -124.
                                                                         ---------------
   TOTAL OTHER PORTFOLIO INCOME(LOSS)                                           -10,522.
                                                                         ---------------
                                                                         ---------------
   TOTAL OTHER INCOME(LOSS)                                                     -10,522.
                                                                         ===============


SCHEDULE K - LINE 13B - INTEREST EXPENSE ON INVESTMENT DEBTS
============================================================
FROM GREYLOCK GLOBAL OPPORTUNITY FUND, LP                                        11,689.
FROM GREYLOCK GLOBAL OPPORTUNITY MASTER FUND                                        209.
                                                                         ---------------
   TOTAL INTEREST EXPENSE ON INVESTMENT DEBTS                                    11,898.
                                                                         ===============




                                                                         STATEMENT   3
 9XX063 1.000                                                                            .
                32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
  GREYLOCK CAPITAL ASSOCIATES,Income
                                  LLC Tax Return Pg 28 of 35              XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
SCHEDULE K - LINE 13D - OTHER DEDUCTIONS
========================================
AMOUNTS PAID FOR MEDICAL INSURANCE:
 FROM GENERAL TRADE OR BUSINESS                                                   208,086.
MISCELLANEOUS DEDUCTIONS:
 FROM GREYLOCK GLOBAL OPPORTUNITY FUND, LP                                          29,826.
 FROM GREYLOCK GLOBAL OPPORTUNITY MASTER FUND                                          543.
                                                                          ---------------
  TOTAL OTHER DEDUCTIONS                                                          238,455.
                                                                          ===============




                                                                         STATEMENT    4
 9XX063 1.000                                                                             .
                32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
  GREYLOCK CAPITAL ASSOCIATES,Income
                                  LLC Tax Return Pg 29 of 35              XX-XXXXXXX
FORM 1065, SUPPORTING SCHEDULES
================================================================================
SCHEDULE L - LINE 6 - OTHER CURRENT ASSETS                BEGINNING           ENDING
==========================================            --------------- ---------------
DUE FROM AFFILIATES                                          1,080,427.        3,732,493.
DEFERRED TAX ASSET                                               25,000.             2,500.
DUE FROM/TO RENAISSANCE FUND                                         NONE           98,119.
MANAGEMENT & INCENTIVE
  FEES RECEIVABLE                                            1,567,113.        1,263,821.
                                                      --------------- ---------------
  TOTAL OTHER CURRENT ASSETS                                 2,672,540.        5,096,933.
                                                      =============== ===============

SCHEDULE L - LINE 8 - OTHER INVESTMENTS                  BEGINNING           ENDING
=======================================               ---------------    ---------------
INVESTMENTS                                                7,690,962.         2,436,186.
                                                      ---------------    ---------------
   TOTAL OTHER INVESTMENTS                                 7,690,962.         2,436,186.
                                                      ===============    ===============


SCHEDULE L - LINE 13 - OTHER ASSETS                      BEGINNING           ENDING
===================================                   ---------------    ---------------
OTHER ASSETS                                                 828,658.           828,658.
FIXED ASSETS                                                 710,279.           583,503.
OTHER RECEIVABLES                                             25,020.            37,009.
                                                      ---------------    ---------------
   TOTAL OTHER ASSETS                                      1,563,957.         1,449,170.
                                                      ===============    ===============

SCHEDULE L - LINE 17 - OTHER CURRENT LIABILITIES    BEGINNING                ENDING
================================================---------------          ---------------
DUE TO GCM ASIA                                       1,890,921.              1,208,421.
ACCRUED EXPENSES                                        775,916.              1,357,820.
INCENTIVE COMPENSATION PAYABLE                        1,163,368.                    NONE
DUE TO AFFILIATES                                         1,743.              1,001,741.
COMPENSATION PAYABLE                                        NONE                891,212.
                                                 ---------------         ---------------
  TOTAL OTHER CURRENT LIABILITIES                     3,831,948.              4,459,194.
                                                 ===============         ===============

SCHEDULE L - LINE 20 - OTHER LIABILITIES                 BEGINNING           ENDING
========================================              ---------------    ---------------
OTHER LIABILITIES                                            326,651.           455,594.
                                                      ---------------    ---------------
   TOTAL OTHER LIABILITIES                                   326,651.           455,594.
                                                      ===============    ===============




                                                                         STATEMENT    5
 9XX063 1.000                                                                             .
                32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
  GREYLOCK CAPITAL ASSOCIATES,Income
                                  LLC Tax Return Pg 30 of 35              XX-XXXXXXX
FORM 1065, SCHEDULE M-1, SUPPORTING SCHEDULES
================================================================================
SCHEDULE M-1 - LINE 4B - EXPENSES RECORDED ON BOOKS BUT NOT DEDUCTED
====================================================================
BOOK/TAX DIFFERENCE                                                               151,104.
NONDEDUCTIBLE EXPENSES                                                              8,147.
                                                                          ---------------
TOTAL OTHER EXPENSES RECORDED ON BOOKS BUT NOT DEDUCTED                           159,251.
                                                                          ===============




                                                                         STATEMENT   6
 9XX063 1.000                                                                            .
                32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33   2019 Federal
GREYLOCK CAPITAL ASSOCIATES, Income
                               LLC Tax Return Pg 31 of 35                   XX-XXXXXXX

================================================================================

   FORM 8858, PAGE 1 DETAIL




   LINE 5 - ORGANIZATIONAL CHART
   ------------------------------

     ENTITY NAME LINE 1:   GREYLOCK CAPITAL ASSOCIATES, LLC
     % OF OWNERSHIP:        100.00
     COUNTRY:              US
     PLACEMENT OR POSITION:
      OWNS 100% GREYLOCK CAPITAL MANAGEMENT, LLC
     TAX CLASSIFICATION:
      PARTNERSHIP


     ENTITY NAME LINE 1:   GREYLOCK CAPITAL MANAGEMENT, LLC
     % OF OWNERSHIP:        100.00
     COUNTRY:              US
     PLACEMENT OR POSITION:
      OWNS 100% OF GREYLOCK CAPITAL MANAGEMENT (ASIA) PTE. LTD.
     TAX CLASSIFICATION:
      DISREGARDED ENTITY




                                                                           STATEMENT     7
         32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33   2019 Federal
GREYLOCK CAPITAL ASSOCIATES, Income
                               LLC Tax Return Pg 32 of 35                   XX-XXXXXXX

================================================================================

   FORM 8858, PAGE 4 DETAIL


  SCH H, LINE 2 - NET ADDITIONS
  -----------------------------
    NONDEDUCTIBLE EXPENSES                                                           183.
                                                                          ---------------
       TOTAL                                                                         183.
                                                                          ===============




                                                                           STATEMENT     8
         32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
  GREYLOCK CAPITAL ASSOCIATES,Income
                                  LLC Tax Return Pg 33 of 35              XX-XXXXXXX
 PASS-THROUGH ENTITIES SUPPORTING SCHEDULES
================================================================================

     GREYLOCK GLOBAL OPPORTUNITY FUND, LP
 PASS-THROUGH ENTITIES - LINE 5 - INTEREST INCOME
 ================================================
   OTHER INTEREST INCOME
   ---------------------
 OTHER INTEREST INCOME                                                     399,873.
                                                                    ---------------
     TOTAL INTEREST INCOME                                                 399,873.
                                                                    ===============

 PASS-THROUGH ENTITIES - LINE 11 - OTHER INCOME/LOSS
 ===================================================
   OTHER PORTFOLIO INCOME/LOSS
   ---------------------------
 OTHER INCOME/(LOSS)                                                         1,601.
 SECTION 988 INCOME/(LOSS)                                                  -9,369.
     TOTAL OTHER PORTFOLIO INCOME/LOSS                                      -7,768.
                                                                    ---------------
                                                                    ---------------
     TOTAL OTHER INCOME/LOSS                                                -7,768.
                                                                    ===============

 PASS-THROUGH ENTITIES - LINE 13K & 13M-X - OTHER DEDUCTIONS
 ===========================================================
 OTHER PORTFOLIO DEDUCTIONS                                                 29,826.
                                                                    ---------------
     TOTAL OTHER DEDUCTIONS                                                 29,826.
                                                                    ===============


 GREYLOCK GLOBAL OPPORTUNITY MASTER FUND
 PASS-THROUGH ENTITIES - LINE 5 - INTEREST INCOME
 ================================================

   OTHER INTEREST INCOME
   ---------------------
 OTHER INTEREST INCOME                                                       8,818.
                                                                    ---------------
     TOTAL INTEREST INCOME                                                   8,818.
                                                                    ===============




                                                                    STATEMENT   9
 9XX063 1.000                                                                       .
                32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
  GREYLOCK CAPITAL ASSOCIATES,Income
                                  LLC Tax Return Pg 34 of 35              XX-XXXXXXX
 PASS-THROUGH ENTITIES SUPPORTING SCHEDULES
================================================================================
 PASS-THROUGH ENTITIES - LINE 11 - OTHER INCOME/LOSS
 ===================================================
   OTHER PORTFOLIO INCOME/LOSS
   ---------------------------
 OTHER INCOME/(LOSS)                                                                  33.
 SECTION 988 INCOME/(LOSS)                                                          -157.

     TOTAL OTHER PORTFOLIO INCOME/LOSS                                            -124.
                                                                        ---------------
                                                                        ---------------
     TOTAL OTHER INCOME/LOSS                                                      -124.
                                                                        ===============


 PASS-THROUGH ENTITIES - LINE 13K & 13M-X - OTHER DEDUCTIONS
 ===========================================================
 OTHER PORTFOLIO DEDUCTIONS                                                        543.
                                                                        ---------------
     TOTAL OTHER DEDUCTIONS                                                        543.
                                                                        ===============




                                                                        STATEMENT   10
 9XX063 1.000                                                                            .
                32770V   1585
         21-22063-rdd Doc 1-5 Filed 01/31/21 Entered 01/31/21 22:40:33 2019 Federal
  GREYLOCK CAPITAL ASSOCIATES,Income
                                  LLC Tax Return Pg 35 of 35              XX-XXXXXXX
FORM 1065 FOOTNOTES
================================================================================
    ITEM K. PARTNER'S SHARE OF LIABILITIES RECONCILIATION
    =====================================================
    TOTAL LIABILITIES PER SCHEDULE L                                           4,914,789.
    LESS: LIABILITIES ON SCHEDULE L NOT ALLOCATED TO PARTNERS                         NONE
    PLUS: LIABILITIES FROM LOWER TIER PSHIPS NOT ON SCHEDULE L                    268,759.
    TOTAL LIABILITIES ON ALL SCHEDULE K-1S                                     5,183,548.




                                                                         STATEMENT   11
 9XX063 1.000                                                                             .
                32770V   1585
